


Exhibit 10

 

EXECUTION COPY

 

Mr. Leslie Moonves

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Mr. Moonves:

October 15, 2012

 

CBS Corporation (“Employer” and, together with its subsidiaries, the “Company”),
having an address at 51 West 52nd Street, New York, New York 10019, agrees to
continue to employ you and you agree to accept such continued employment upon
the following terms and conditions set forth in this agreement (this
“Agreement”).  The parties hereto acknowledge and agree that this Agreement
supersedes your existing employment agreement between the Employer and you dated
February 23, 2010 (the “Prior Agreement”).

 

1.                                      Term.  The term of your employment
hereunder shall commence on October 15, 2012 (the “Start Date”) and shall end on
the earliest of (i) June 30, 2017, (ii) the date on which your employment is
terminated by Employer or you pursuant to paragraph 10 or (iii) the date of your
death or the date of termination of your employment by reason of incapacity
(determined in accordance with paragraph 9) (the “Employment Term”).  The period
from the Start Date until June 30, 2017, regardless of any earlier termination,
shall hereinafter be referred to as the “Original Employment Term.”

 

2.                                      Titles and Authority.

 

(a)                                 Officer Positions and Reporting Lines. 
During the Employment Term, you will have the title of President and Chief
Executive Officer of Employer and will have the powers, responsibilities, duties
and authority customary for the chief executive officer of corporations of the
size, type and nature of the Company, including, without limitation, those
powers, responsibilities, duties and authority you had immediately prior to the
Start Date.  During the Employment Term, you will report solely and directly to
the Board of Directors of Employer (the “Board”) and, for so long as Sumner M.
Redstone serves as Executive Chairman and Founder of Employer, to the Executive
Chairman and Founder.  During the Employment Term, other than Sumner M. Redstone
while he holds the office of Executive Chairman and Founder, you shall be the
highest ranking executive of the Company (i.e., there shall be no executive of
equal or higher ranking).  During the Employment Term, your duties shall include
all of your duties as of the Start Date, including the public positioning of the
Company, and you shall have the sole authority to cause any Company business
unit or operating division head, any executive officer of Company and/or any
other employee of Company, to report directly to you or another executive
officer of Employer, subject to any applicable

 

--------------------------------------------------------------------------------


 

employment agreement now existing with such head or executive officer which
requires them to report directly to you or to your titled position.

 

(b)                                 Service on the Board and with Subsidiaries. 
You currently serve as a member of the Board.  During the Employment Term, the
Board will nominate you for reelection to the Board at the expiration of each
term of office, and you agree to serve as a member of the Board for each period
for which you are so elected.  You shall, subject to your election as such from
time to time and subject to your approval, and without additional compensation,
serve during the Employment Term in such additional offices of comparable or
greater stature and responsibility in the subsidiaries of Employer and as a
member of any committee of the Board or of the board of directors of any of
Employer’s subsidiaries, to which you may be elected, as approved by you, from
time to time.

 

(c)                                  Full-Time Services and Other Activities. 
During the Employment Term, you agree to devote your entire business time,
attention and energies to the business of the Company, except for vacations,
illness or incapacity.  However, nothing in this Agreement shall preclude you
from serving as a member of the board of directors of any charitable,
educational, religious, entertainment industry trade, public interest or public
service organization, in each instance not inconsistent with the business
practices and policies of the Company, or from devoting reasonable periods of
time to the activities of the aforementioned organizations or from managing your
personal investments, provided that such activities do not materially interfere
with the performance of your duties and responsibilities hereunder.  Except for
your service on (i) the Board, (ii) the board of directors of Employer
subsidiaries, (iii) the board of directors or similar governing body of your
family foundation and of any other entity all of the beneficial interests of
which are owned by you and/or members of your family or (iv) the board of
directors of an organization as permitted by the immediately preceding sentence,
you shall not serve on the board of directors or similar governing body of any
business company or other business entity, excluding those on which you were
already elected to serve as of the Start Date, without the prior consent of the
Nominating and Governance Committee of Employer (or any successor to such
committee).

 

(d)                                 Location.  During the Employment Term,
consistent with current and past practice, you shall render your services under
this Agreement from Employer’s executive offices in either the New York
metropolitan area or the Los Angeles metropolitan area, except for services
rendered during business trips as may be reasonably necessary.  You shall not be
required to relocate outside of either the New York metropolitan area or the Los
Angeles metropolitan area.

 

3.                                      Cash Compensation.

 

(a)                                 Salary.  During the Employment Term,
Employer shall pay you a base salary at the annual rate of Three Million Five
Hundred Thousand Dollars ($3,500,000) per annum.  The Compensation Committee of
the Board (the “Compensation Committee”) will review your salary at least
annually and may increase (but not decrease, including as it may be increased
from time to time) the base salary.

 

2

--------------------------------------------------------------------------------


 

The result of any such annual review shall be reported to you by the
Compensation Committee promptly after it occurs.  The amount of annual base
salary actually paid to you will be reduced to the extent you elect to defer
such salary under the terms of any deferred compensation or savings plan or
arrangement maintained or established by Employer.  Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary.”  Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives of Employer,
but not less frequently than in equal monthly installments.  Your Deferred
Compensation, as defined in your prior employment agreement with the Employer
dated July 1, 2004, shall continue to periodically be credited (or debited) with
deemed positive (or negative) return calculated in the same manner, and at the
same times, as the deemed return on your account under Employer’s Excess
401(k) Plan for Designated Senior Executives (as such plan may be amended from
time to time, the “Excess 401(k) Plan”) is determined (it being understood and
agreed that, if at any time during which the Deferred Compensation remains
payable, your account balance in the Excess 401(k) Plan is distributed in full
to you, your Deferred Compensation account shall continue to be credited or
debited with a deemed return based on the investment portfolio in which your
Excess 401(k) Plan account was notionally invested immediately prior to its
distribution).  Deferred Compensation shall be paid to you in accordance with
the terms of this Agreement.  Employer’s obligation to pay the Deferred
Compensation (including the return thereon provided for in this paragraph) shall
be an unfunded obligation to be satisfied from the general funds of Employer.

 

(b)                                 Annual Bonus Compensation.  In addition to
your Salary, during the Employment Term you shall be eligible to earn an annual
bonus for each whole or partial calendar year during the Employment Term,
determined and payable as follows (the “Bonus”):

 

(i)                                     Commencing with your Bonus for the 2012
calendar year, your target bonus for each calendar year during the Employment
Term shall be $12,000,000, provided that the Compensation Committee will review
your target bonus at least annually and may increase (but not decrease,
including as it may be increased from time to time) the target bonus.  The
result of any such annual review shall be reported to you by the Compensation
Committee promptly after it occurs.  Your target bonus, as it may be so
increased from time to time, is referred to herein as the “Target Bonus.”  As
the actual amount payable to you as Bonus will be dependent, among other things,
upon the achievement of the performance goal(s) referred to in paragraph
3(b)(ii), your actual Bonus may be less than, greater than or equal to the
Target Bonus.

 

(ii)                                  A portion of your Bonus (the “Company-Wide
Performance Bonus Portion”) for each calendar year during the Employment Term,
beginning with 2012, will be based upon achievement of one or more Company-wide
performance goals (the “Company-

 

3

--------------------------------------------------------------------------------


 

Wide Performance Goal(s)”) established in good faith by the Compensation
Committee for such calendar year pursuant to, and determined in accordance with,
Employer’s Senior Executive Short-Term Incentive Plan, as the same may be
amended from time to time (together with any successor plan, the “Senior
Executive STIP”); provided, however, that for the partial calendar year in 2017,
the applicable performance goal(s) shall be adjusted to reflect budgeted Company
performance for the shortened performance period and the performance period
shall end coincident with the end of the Original Employment Term.  The
Company-Wide Performance Goal(s) shall satisfy the following requirements (the
“Incentive Goal Parameters”):

 

a.              The Company-Wide Performance Goal(s) will be the same as the
performance goal(s) used to determine the amount of bonus payable to any other
executive of the Employer who participates in the Senior Executive STIP and who
has Company-wide responsibilities;

 

b.              The Company-Wide Performance Goal(s) will be challenging, but
reasonably achievable; and

 

c.               For each calendar year, the level of difficulty in achieving
the Company-Wide Performance Goal(s) for that calendar year will not be
significantly more difficult (as determined at the time such Company-Wide
Performance Goal(s) are established, taking into account all relevant facts and
circumstances, including the Company’s relative financial and stock performance,
general market conditions and market conditions affecting diversified media and
entertainment companies) than was the level of difficulty of achieving the
Company-Wide Performance Goal(s) applicable to the immediately preceding
calendar year.  For avoidance of doubt, the fact that the target with respect to
Company-Wide Performance Goal(s) increases from one year to the following year
shall not be presumed, in and of itself, to mean that such Company-Wide
Performance Goal(s) for the calendar year are significantly more difficult to
attain than the Company-Wide Performance Goal(s) for the immediately preceding
calendar year.

 

You shall have meaningful input with the Compensation Committee prior to the
determination of the Company-Wide Performance Goal(s) for each calendar year,
but the Compensation Committee will have final power and authority concerning
the establishment of such goal(s).

 

4

--------------------------------------------------------------------------------


 

(iii)                             With respect to the Company-Wide Performance
Bonus Portion:

 

·                  If the Company achieves less than 80% of the Company-Wide
Performance Goal(s) for the calendar year (or portion thereof), you shall not
have a right to payment of any Bonus with respect to the Company-Wide
Performance Bonus Portion;

 

·                  If the Company achieves 80% of the Company-Wide Performance
Goal(s) for the calendar year (or portion thereof), the Company-Wide Performance
Bonus Portion shall be an amount in U.S. Dollars of no less than the product of
(i) 0.8 multiplied by (ii) the product of 0.85 multiplied by the Target Bonus;

 

·                  If the Company achieves 100% of the Company-Wide Performance
Goal(s) for the calendar year (or portion thereof), the Company-Wide Performance
Bonus Portion shall be an amount in U.S. Dollars of no less than the product of
(i) 1.0 multiplied by (ii) the product of 0.85 multiplied by the Target Bonus;
and

 

·                  If the Company achieves 120% or more of the Company-Wide
Performance Goal(s) for the calendar year (or portion thereof), the Company-Wide
Performance Bonus Portion shall be an amount in U.S. Dollars of no less than the
product of (i) 1.2 multiplied by (ii) the product of .85 multiplied by the
Target Bonus;

 

·                  For achievement at an intermediate point between 80% and
100%, and between 100% and 120%, the Company-Wide Performance Bonus Portion will
be interpolated on a straight-line basis between the respective Company-Wide
Performance Bonus Portion delivered at such percentages.

 

Notwithstanding anything herein to the contrary, the Compensation Committee
shall not be precluded from authorizing the payment to you of a Bonus which
exceeds the Company-Wide Performance Bonus Portion determined under the above
schedule, including, without limitation, based on the terms and conditions of
the Senior Executive STIP.

 

(iv)                              In addition to the Company-Wide Performance
Bonus Portion, the remainder of your Bonus shall be determined in the reasonable
discretion of the Compensation Committee taking into account all relevant
factors, including individual and other performance goals.  Additionally, in
determining the remainder of your Bonus, the

 

5

--------------------------------------------------------------------------------


 

Compensation Committee shall consider special recognition of your leadership and
direction in the creation of premium content across Employer’s portfolio of
businesses.

 

(v)                                 Your Bonus for the 2012 calendar year shall
not be subject to any proration notwithstanding the Start Date of this
Agreement.  For the partial year 2017, your annual Target Bonus shall be
prorated to reflect the shorter performance period.

 

(vi)                              Subject to any deferral election, the portion
of your Bonus which does not exceed the amount determined to be the Company-Wide
Performance Bonus Portion shall be paid in cash, shares or a combination of cash
and shares during the period January 1st through February 28th of the following
calendar year (provided that any Bonus for the partial year 2017 shall be
payable during the period July 1st through September 30th of such year), and the
portion of your Bonus which exceeds the amount determined to be the Company-Wide
Performance Bonus Portion shall be paid in accordance with the terms of the
Senior Executive STIP.  For the avoidance of doubt, it is understood that you
will receive the Bonus that is determined by the Compensation Committee for you
for each calendar year (or, in the case of the partial year 2017, such shorter
performance period) completed while you are employed, even if you are not
employed on the date bonuses are paid for such performance period.

 

(vii)                           In the event that the current Senior Executive
STIP is amended or terminated, you will be given an opportunity under the
amended or successor plan to earn bonus compensation equivalent to the amount
that you could have earned under this paragraph 3(b), but subject to the same
limitations, and any such bonus and/or bonus plan shall not modify the Incentive
Goal Parameters.

 

4.                                      Long Term Compensation.  In addition to
your Salary and Bonus, you shall receive the following grants of long-term
compensation under the CBS Corporation 2009 Long-Term Incentive Plan (together
with any successor plan, the “LTIP”):

 

(a)                                 Stock Option Grants.

 

(i)                                     You shall receive during the Employment
Term an option under the LTIP (the “2012 Option Grant”) to purchase a number of
shares of CBS Corporation Class B Common Stock, par value $0.001 per share (the
“Class B Common Stock”), having a value equal to Seven Million Five Hundred
Thousand Dollars ($7,500,000) (the “2012 Option Grant Value”), with the number
of shares of Class B Common Stock underlying the 2012 Option Grant to be
determined in accordance with the Financial

 

6

--------------------------------------------------------------------------------


 

Accounting Standards Board’s Accounting Standards Codification (FASB ASC) Topic
718, Compensation — Stock Compensation (employing the same assumptions and
methodologies that are applied for purposes of Employer’s financial accounting
statements), following the close of trading on the New York Stock Exchange on
the third trading day following Employer’s public announcement of the parties’
execution of this Agreement (the “2012 Grant Date”).  The 2012 Option Grant
shall have a term of eight (8) years and shall have an exercise price equal to
the closing price of one share of Class B Common Stock on the 2012 Grant Date.
The 2012 Option Grant shall vest in full on the first anniversary of the 2012
Grant Date, provided that you remain employed with the Company on such vesting
date and subject to acceleration and all other applicable provisions of the
Agreement. Except as otherwise provided herein, the terms and conditions set
forth in an option agreement evidencing the 2012 Option Grant shall be no less
favorable to you than the terms and conditions generally applicable to other
senior executives of Employer.

 

(ii)                                  During each of the calendar years 2013,
2014, 2015, 2016 and 2017, the Compensation Committee will consider granting to
you additional stock options to purchase shares of CBS Corporation Class B
Common Stock under the LTIP as and when other senior members of the Company’s
management team reporting to you are considered for annual equity grants by the
Compensation Committee (any such discretionary option grant, a “Discretionary
Option Grant”); provided, however, that such consideration by the Compensation
Committee does not guarantee (and should not be construed as a guarantee) that
you will receive a Discretionary Option Grant in any such calendar year.  The
amount of any such grant(s) will be determined by the Compensation Committee, in
its sole and reasonable discretion, with the objective and intent of creating
shareholder value by maintaining the long-term incentive for you with regard to
your existing and future equity holdings and equity-based awards that is
consistent with the projected level of incentive and value for you from such
equity holdings and equity-based awards that the Compensation Committee (with
input from its independent compensation consultant) originally intended to
establish, throughout the Employment Term. The Compensation Committee, when
considering whether it believes any such Discretionary Option Grant may be
appropriate, will take into account the Employer’s financial and stock
performance relative to its diversified media and entertainment peer companies,
and, in particular whether the Company’s financial and stock performance is due,
at least in part, to operating factors that have generally affected companies in
the industry in a similar fashion.  Any Discretionary Option Grant shall be
subject to the terms and

 

7

--------------------------------------------------------------------------------


 

conditions set forth in the agreement evidencing such grant, which, except as
otherwise provided herein, shall be no less favorable to you than the terms and
conditions generally applicable to other senior executives of Employer, provided
that any such Discretionary Option Grant will provide for vesting in full not
later than the last day of the Original Employment Term (provided you remain
employed on such date), and subject to acceleration and all other applicable
provisions of this Agreement.

 

(b)                                 Restricted Stock Units.  During the
Employment Term, you shall receive awards of restricted stock units (“RSUs”) as
follows:

 

(i)                                     On the same date in calendar year 2013
that Employer makes annual management grants under the LTIP to its other senior
executives, but in no event later than February 28, 2013 (the “2013 Grant
Date”), you shall automatically receive, without further action of the
Compensation Committee, an award of RSUs subject only to time-based vesting
conditions (the “2013 TRSUs”) under the LTIP.  The 2013 TRSUs shall have a grant
date value equal to Fourteen Million Five Hundred Thousand Dollars ($14,500,000)
(the “2013 Grant Date Value”).  The number of 2013 TRSUs (rounded down to a
whole unit for any fractional unit) shall be determined by dividing the 2013
Grant Date Value by the closing price of one share of Class B Common Stock on
the 2013 Grant Date.  Each 2013 TRSU shall correspond to one share of Class B
Common Stock.  The 2013 TRSUs shall vest in two (2) equal installments on each
of the first and second anniversaries of the 2013 Grant Date, provided that you
are employed on each such vesting date and subject to acceleration and all other
applicable provisions of the Agreement.  The 2013 TRSUs shall be payable in
shares of Class B Common Stock and shall accrue dividend equivalents in
accordance with the LTIP.  Except as otherwise provided herein, the terms and
conditions set forth in an award agreement evidencing the 2013 TRSUs shall be no
less favorable to you than the terms and conditions generally applicable to
other senior executives of Employer.

 

(ii)                                  On the 2013 Grant Date and thereafter on
the same date that Employer makes annual management grants under the LTIP to its
other senior executives in each of calendar years 2014, 2015, 2016 and 2017, but
in no event later than February 28th of each such calendar year (each, an “RSU
Grant Date”), you shall automatically receive an award of RSUs (the “Annual
RSUs”) under the LTIP.  One-half of the Annual RSUs underlying each grant shall
be subject to performance- and time-based vesting conditions (“PRSUs”), and the
other half shall be subject only to time-based vesting conditions (the “TRSUs”),
in each case

 

8

--------------------------------------------------------------------------------


 

determined as of the RSU Grant Date.  The initial grant of Annual RSUs shall
have a grant date value equal to Nine Million Five Hundred Thousand Dollars
($9,500,000), and each subsequent Annual RSU grant thereafter shall have a grant
date value that is Five Hundred Thousand Dollars ($500,000) more than the grant
date value of the preceding grant (except that the grant of Annual RSUs for 2017
shall have a grant date value equal to 50% of the RSU Grant Date Value
determined under such formula) (each, an “RSU Grant Date Value”).  The number of
Annual RSUs granted on any RSU Grant Date (rounded down to a whole unit for any
fractional unit) shall be determined by dividing the RSU Grant Date Value by the
closing price of one share of Class B Common Stock on the RSU Grant Date.  The
number of PRSUs granted on each RSU Grant Date shall be referred to herein as
the “Target PRSU Award.”  Each Annual RSU shall correspond to one share of
Class B Common Stock.

 

a.              TRSUs granted pursuant to paragraph 4(b)(ii) shall vest in three
(3) equal installments on each of the first, second and third anniversaries of
the applicable RSU Grant Date (or, if earlier, on the last day of the Original
Employment Term); provided that you are employed on each such vesting date and
subject to acceleration and all other applicable provisions of the Agreement.

 

b.              The Compensation Committee shall establish a performance goal
requirement with respect to each grant of PRSUs made pursuant to paragraph
4(b)(ii), which requirement shall be consistent with the Incentive Goal
Parameters described in paragraphs 3(b)(ii)b and 3(b)(ii)c, that shall apply in
respect of a performance period that shall end no later than December 31st of
the calendar year during which the RSU Grant Date occurs; provided that for the
partial year 2017, the performance period shall end not later than the last day
of the Original Employment Term.  The performance goal established by the
Compensation Committee for each grant of PRSUs shall be based on a level of
achievement against Employer’s budgeted Free Cash Flow (as defined in the LTIP),
as approved by the Board for each relevant calendar year, provided that such
goal shall be adjusted for any performance period that is less than a full
calendar year to reflect budgeted Company performance for the shortened
performance period.  You shall have meaningful input with the Compensation
Committee prior to the determination of the performance goal relating to the
PRSUs for each performance period, but the Compensation Committee will have
final power and authority concerning the establishment of such goal; provided,
however, that if the

 

9

--------------------------------------------------------------------------------


 

Compensation Committee establishes a performance goal for PRSUs granted to other
senior executives of the Company, which is based on Employer’s budgeted Free
Cash Flow for a full calendar year, the same performance goal shall be
applicable to your PRSU grant for such full calendar year.

 

c.               As of the last day of each performance period, Employer’s
actual Free Cash Flow shall be measured against the performance goal established
for such performance period, after taking into account any permissible
adjustments to such goal, and the degree of achievement (expressed as a
percentage) will be used to calculate the number of shares that you will
receive, in accordance with the following schedule:

 

·                  If the Company achieves less than 80% of the performance goal
for the performance period, the Target PRSU Award will be forfeited;

 

·                  If the Company achieves 80% of the performance goal for the
performance period, the number of shares to be delivered under the award will be
80% of the Target PRSU Award;

 

·                  If the Company achieves 100% of the performance goal for the
performance period, the number of shares to be delivered under the award will be
100% of the Target PRSU Award; and

 

·                  If the Company achieves 120% or more of the performance goal
for the performance period, the number of shares to be delivered under the award
will be 120% of the Target PRSU Award.

 

For achievement at an intermediate point between 80% and 100%, and between 100%
and 120%, the number of shares of Class B Common Stock to be delivered will be
interpolated on a straight-line basis between the respective numbers of shares
to be delivered at such percentages.  Fractional shares will be aggregated and
rounded to the next higher whole share.

 

d.              The number of PRSUs, determined pursuant to clause (c) above,
shall vest on the later of (A) the first anniversary of the RSU Grant Date (or,
in the case of the 2017 grant of PRSUs, on the last day of the Original
Employment Term) or (B) the date the Compensation Committee certifies that at
least minimum threshold performance has been achieved for the

 

10

--------------------------------------------------------------------------------

 

relevant calendar year, which certification shall take place no later than
seventy-four (74) days following the end of the relevant calendar year (the
“PRSU Vest Date”), provided that you are employed on the applicable PRSU Vest
Date (other than with respect to a certification by the Compensation Committee
after the Original Employment Term, in which case you are not required to be
employed) and subject to acceleration and all other applicable provisions of
this Agreement.

 

e.               Annual RSUs (both PRSUs and TRSUs) shall be payable in shares
of Class B Common Stock.  The PRSUs and the TRSUs shall also accrue dividend
equivalents in accordance with the LTIP, provided that in the case of PRSUs,
dividend equivalents shall be accrued and paid only with respect to the Target
PRSU Award, unless actual performance results in payment of a lesser number of
shares of Class B Common Stock than under the Target PRSU Award, in which case
dividend equivalents shall be paid only with respect to such lesser number. 
Subject to the terms and conditions set forth in this paragraph 4(b)(ii) or as
otherwise provided herein, the Annual RSUs shall be subject to the terms and
conditions set forth in the agreement evidencing the grant of such Annual RSUs.

 

(iii)                               Prior to the end of each calendar year
during the Employment Term, you will have an option to defer the settlement of
the 2013 RSUs and the Annual RSUs that will be awarded during the following
year.  You may elect to defer the settlement of such RSUs as follows: for up to
ten (10) years after the RSUs vest for in-service distributions, and for up to
three (3) years after your Separation from Service (as defined in paragraph 10)
with the Company for post-termination distributions.  If a timely election to
defer is not made for any RSUs, shares delivered in settlement of TRSUs shall be
delivered within ten (10) business days following the applicable vesting date,
and shares delivered in settlement of PRSUs shall be delivered on or promptly
following the PRSU Vest Date and during the period January 1st through
March 15th of the calendar year after the calendar year in which they are
granted.  Notwithstanding any of the foregoing, to the extent required to comply
with Section 409A (as defined in paragraph 10), the settlement of each deferred
RSU will be deferred to the date determined in accordance with paragraph
10(d)(v) if such date is later than the date on which settlement would otherwise
occur.

 

(c)                                  In the event of a conflict between the
terms and conditions set forth in this paragraph 4 and the terms and conditions
set forth in an agreement(s) or plan(s)

 

11

--------------------------------------------------------------------------------


 

evidencing the grant of the awards contemplated by paragraphs 4(a) and (b), the
terms of this Agreement shall control.

 

5.                                      Benefits.

 

(a)                                 During the Employment Term, you shall be
entitled to participate in such life and medical insurance, pension and other
employee benefit plans as the Company may have or establish from time to time
and in which other Company executives with corporate-wide responsibilities are
eligible to participate.  The foregoing, however, shall not be construed to
require Employer or any of its subsidiaries to establish any such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement; provided that no
such modification or termination shall be applicable to you unless also equally
applicable to all other Company executives with corporate-wide
responsibilities.  All benefits you may be entitled to as an employee of
Employer shall be based upon your Salary and not upon any bonus compensation
due, payable or paid to you hereunder, except where the benefit plan expressly
provides otherwise.  You shall be entitled to four (4) weeks paid vacation
during each calendar year during the Employment Term.

 

(b)                                 Employer shall provide you with life
insurance during the Employment Term at Employer’s cost, the beneficiary or
beneficiaries of which life insurance shall be designated by you or the assignee
of such policy in accordance with the following sentence.  Employer shall
determine the life insurance carrier and the coverage level to be provided on an
annual basis shall be the maximum amount of coverage that the Employer is able
to secure on your behalf (unless the intent of the parties is otherwise),
subject to the limitation that annual premium cost of such life insurance
coverage to Employer shall in no event exceed One Hundred Fifty Thousand Dollars
($150,000); and provided, further, that the terms and conditions under which the
life insurance is provided, shall be no less favorable than those currently in
effect for you.  You shall have the right to assign the policy for such life
insurance to your spouse and/or issue or to a trust or trusts primarily for the
benefit of your spouse or issue.

 

(c)                                  The limitation on eligible compensation
taken into account for purposes of calculating your plan benefit under the CBS
Retirement Excess Pension Plan (or any other non-qualified supplemental
retirement plan in which you actively participate now or in the future) (each, a
“SERP”) shall be deemed to be an amount equal to your Salary; provided, however,
that if any such SERP is frozen as to future benefit accruals after your Start
Date, you shall be treated as continuing to accrue benefits as set forth in this
paragraph 5(c) under such SERP through the end of the Employment Term.

 

6.                                      Business Expenses, Perquisites.

 

(a)                                 During the Employment Term, you shall be
reimbursed for such reasonable travel and other expenses incurred in the
performance of your duties hereunder on a basis no less favorable than that
provided by Employer to its senior executives other than Employer’s Executive
Chairman and Founder, but in any event on a

 

12

--------------------------------------------------------------------------------


 

basis consistent with that provided to you, or agreed to be provided to you,
immediately prior to the date of this Agreement.

 

(b)                                 Employer shall pay all fees and expenses of
your counsel and other fees and expenses which you may incur in an effort to
establish entitlement to compensation or other benefits under this Agreement in
accordance with paragraph 20.  During the Employment Term, you shall be entitled
to the use of a private plane in accordance with Employer policy on a basis no
less favorable than that provided by Employer to any of its senior executives at
your level or below (accompanied by your spouse, at your option and, unless your
spouse’s presence is required by the Company, at your cost) but in any event no
less favorable to you than had previously been provided to you immediately prior
to the date of this Agreement.  During the Employment Term, you also shall be
entitled to other perquisites, including provision for insurance of a car (the
“Perquisites”), in accordance with Employer policy on a basis no less favorable
than that provided by Employer to any of its senior executives other than
Employer’s Executive Chairman and Founder.

 

(c)                                  Given the expected depreciation and the
associated cost of removal of the work area constructed and equipment installed
in your home pursuant to paragraph 6(d) of the Prior Agreement, you shall be
entitled to keep any such work area and equipment following the end of the
Employment Term.

 

7.                                      Competitive Assessment.  Notwithstanding
the foregoing paragraphs 3 through 6, if, in connection with the annual review
of your Salary and Target Bonus, it is determined that your annualized target
compensation package (consisting of Salary, Target Bonus and target long-term
incentives, without regard to any deferrals) is, in the aggregate, less than
that of other chief executive officer(s) of comparably-sized diversified media
and entertainment companies (to be determined by the Compensation Committee with
input from its independent compensation consultant), the Compensation Committee
will consider an increase to your annual target compensation package, taking
into account the financial and stock performance of Employer relative to other
diversified media and entertainment peer companies and, in particular, to the
comparably-sized diversified media and entertainment companies that have chief
executive officers whose annualized target compensation exceeds yours.

 

8.                                      Exclusive Employment, Etc.

 

(a)                                 Non-Competition.  You agree that your
employment hereunder is on an exclusive basis, and that during the period (the
“Non-Compete Period”) beginning on the Start Date and ending on the first
anniversary of the end of the Employment Term (provided, however, that if you
remain employed and are being paid on Company’s payroll through the end of the
Original Employment Term, the Non-Compete Period will end on the last day of the
Original Employment Term), other than as permitted by paragraph 2(c), you will
not engage in any other business activity which is in conflict with your duties
and obligations (including your commitment of time) hereunder.  You agree that
during the Non-Compete Period you shall not, directly or indirectly, engage in
or participate as an owner, partner, holder or beneficiary of stock, stock
options or other

 

13

--------------------------------------------------------------------------------


 

equity interest, officer, employee, director, manager, partner or agent of, or
consultant for, any company or business competing with the Company; provided,
however, that nothing herein shall prevent you from participating in any
investment activities specifically allowed under paragraph 2(c) and from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.

 

(b)                                 No Solicitation of Employees.  You agree
that during the Employment Term and for the period provided below after the
termination of your employment for any reason, you will not employ any
Restricted Employee (as defined below), or in any way induce or attempt to
induce any Restricted Employee to leave the employment of Employer or any of its
affiliates.  You agree that you will not take the actions described in the
preceding sentence (i) with respect to any Restricted Employee at the level of
Vice President or above for one (1) year after the termination of your
employment for any reason, and (ii) with respect to any Restricted Employee at
the level of director for six (6) months after the termination of your
employment for any reason.  “Restricted Employee” refers to any person employed
by Employer or any of its subsidiaries or their respective predecessors or
previously employed by Employer or any of its subsidiaries or their respective
predecessors (unless at such time such person has not been employed by Employer
and/or any of its subsidiaries or their respective predecessors for at least six
(6) months).

 

(c)                                  Confidential Information.  You agree that,
during the Employment Term or at any time thereafter, you will not use for your
own purposes, or disclose to or for the benefit of any third party, any trade
secret, proprietary or non-public information relating to the Company
(“Confidential Information”) (except as may be required by law but only after
prior notice to Employer (to the extent not prohibited by law) or in the
performance of your duties hereunder consistent with the Company’s policies) and
you will comply with any and all confidentiality obligations of the Company to a
third party which you know or should know about, whether under agreement or
otherwise.  Confidential Information shall include, without limitation, trade
secrets; inventions (whether or not patentable); technology and business
processes; business, product or marketing plans; sales and other forecasts;
financial information; client lists or other intellectual property; information
relating to compensation and benefits; public information that becomes
proprietary as a result of Employer’s compilation of that information for use in
its business; documents (including any electronic record, videotapes or
audiotapes); and oral communications incorporating Confidential Information. 
Notwithstanding the foregoing, Confidential Information shall be deemed not to
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by you in violation of this Agreement or
by any other person who directly or indirectly receives such information from
you or at your direction in violation of this Agreement, or (ii) is or becomes
available to you on a non-confidential basis from a source which is entitled to
disclose it to you.

 

(d)                                 Employer Ownership.  The results and
proceeds of your services to the Company, whether or not created during the
Employment Term, including, without limitation, any works of authorship
resulting from your services and any works in

 

14

--------------------------------------------------------------------------------


 

progress resulting from such services, shall be works-made-for-hire and Employer
shall be deemed the sole owner throughout the universe of any and all rights of
every nature in such works, with the right to use, license or dispose of the
works in perpetuity in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered.  If, for any reason, any of the
results and proceeds of your services to the Company are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to Employer under this paragraph 8(d), then you hereby
irrevocably assign any and all of your right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, and Employer shall
have the sole right to use, license or dispose of the work in perpetuity
throughout the universe in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered.  Upon request by Employer, whether or
not during the Employment Term, you shall do any and all things (at Employer’s
expense) which Employer may reasonably deem useful or desirable to establish or
document Employer’s rights in the results and proceeds of your services to the
Company, including, without limitation, the execution of appropriate copyright,
trademark and/or patent applications, assignments or similar documents.  You
hereby irrevocably designate the General Counsel, Secretary or any Assistant
Secretary of Employer as your attorney-in-fact with the power to take such
action and execute such documents on your behalf.  To the extent you have any
rights in such results and proceeds that cannot be assigned as described above,
you unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 8(d) is subject to, and does not limit, restrict, or constitute any
waiver by Employer of any rights of ownership to which Employer may be entitled
by operation of law by virtue of Employer or any of its affiliates or
predecessors being your employer.

 

(e)                                  Litigation.  You agree that during the
Employment Term and for a one-year period thereafter and, if longer, during the
pendency of any litigation or other proceeding, (i) you shall not communicate
with anyone (other than your attorneys and tax advisors and except to the extent
required by law or necessary in the performance of your duties hereunder) with
respect to the facts or subject matter of any pending or potential litigation,
or regulatory or administrative proceeding involving Employer or any of its
affiliates or predecessors, other than any litigation or other proceeding in
which you are a party-in-opposition, without giving prior notice to Employer or
Employer’s counsel, and (ii) in the event that any other party attempts to
obtain information or documents from you with respect to matters possibly
related to such litigation or other proceeding, you shall promptly so notify
Employer’s counsel unless you are prohibited from doing so under applicable
law.  You agree to cooperate, in a reasonable and appropriate manner, with
Employer and its attorneys, both during and after the termination of your
employment or services, in connection with any litigation or other proceeding
arising out of or relating to matters in which you were involved prior to the
termination of your employment or services to the extent Employer pays all
reasonable expenses you incur in connection with such cooperation (including,
without limitation, the fees and expenses of your counsel) and to the extent
such cooperation does not unreasonably interfere with your personal or
professional schedule.

 

15

--------------------------------------------------------------------------------


 

(f)                                   No Right to Write Books, Articles, Etc. 
During the Employment Term and for two (2) years thereafter but not beyond the
end of the Original Employment Term, except in the course of the performance of
your duties and responsibilities or otherwise as authorized by the Board, you
shall not prepare (other than personal notes and/or a diary) or assist any
person or entity in the preparation of any books, articles, radio broadcasts,
electronic communications, television or motion picture productions or other
creations, concerning Employer or any of its affiliates or predecessors or any
of their officers, directors, agents, employees, suppliers or customers.

 

(g)                                  Return of Property.  All documents, data,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for you and
utilized by you in the course of your employment with Employer shall remain the
exclusive property of Employer and shall remain in Employer’s exclusive
possession at the conclusion of your Employment Term.  In the event of the
termination of your employment or services for any reason, Employer reserves the
right, to the extent permitted by law and in addition to any other remedy
Employer may have, to deduct from any monies otherwise payable to you the
following: (i) all undisputed amounts you may owe, pursuant to a legally
enforceable agreement, to Employer or any of its affiliates or predecessors at
the time of or subsequent to the termination of your employment or services with
Employer; and (ii) the value of Employer property which you are required to
return and which you retain in your possession after the termination of your
employment or services with Employer following Employer’s written request for
same and your failure to return same.  In the event that the law of any state or
other jurisdiction requires the consent of any employee for such deductions,
this Agreement shall serve as such consent.  Notwithstanding anything in this
paragraph 8(g) to the contrary, Employer will not exercise such right to deduct
from any monies otherwise payable to you to the extent such offset would result
in a violation of Section 409A.

 

(h)                                 Non-Disparagement.  You and, to the extent
set forth in the next sentence, Employer agree that each party shall not, during
the Employment Term and for one (1) year thereafter, criticize, ridicule or make
any statement which disparages or is derogatory of the other party in any
non-public communication with any customer, client or member of the investment
community or media or in any public communication.  Employer’s obligations under
the preceding sentence shall be limited to communications by its senior
corporate executives having the rank of Senior Vice President or above
(“Specified Executives”), and it is agreed and understood that any such
communication by any Specified Executive (or by any executive at the behest of a
Specified Executive) shall be deemed to be a breach of this paragraph 8(h) by
Employer.  Notwithstanding the foregoing, neither you nor Employer shall be
prohibited from making statements in response to statements by the other party
(or in your case, with respect to any Specified Executives) that criticize or
ridicule or are disparaging or derogatory, provided that the responsive
statements do not criticize or ridicule and are not disparaging or derogatory.

 

(i)                                     Injunctive Relief, Etc.  Employer has
entered into this Agreement in order to obtain the benefit of your unique
skills, talent and experience.  You

 

16

--------------------------------------------------------------------------------


 

acknowledge and agree that any violation of paragraphs 8(a) through 8(h) will
result in irreparable damage to Employer, and, accordingly, Employer may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Employer.  You
and Employer agree that the restrictions and remedies contained in paragraphs
8(a) through 8(h) are reasonable and that it is your intention and the intention
of Employer that such restrictions and remedies shall be enforceable to the
fullest extent permissible by law.  If it is found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable.

 

(j)                                    Survival.  Your obligations under
paragraphs 8(a) through 8(h) and Employer’s obligations under paragraph
8(h) shall remain in full force and effect for the entire period provided
therein (and only for such period, subject, however, to the provisions of
paragraph 12(j)), notwithstanding the termination of your employment pursuant to
paragraph 10 hereof or otherwise, or the expiration of the Original Employment
Term.

 

9.                                      Incapacity.  In the event you become
totally medically disabled and you will not be able to substantially perform
your duties for at least six (6) consecutive months or a total of 180 days
during any 270 day period, the Board, at any time after such disability has
continued for 60 consecutive days, may determine, provided such determination is
made while the disability is still in effect, that Employer requires such duties
and responsibilities be performed by another executive.  In the event that you
become “disabled” within the meaning of such term under Employer’s Short-Term
Disability (STD) and its Long-Term Disability (LTD) program, you will first
receive benefits under the STD program for the first 26 weeks of absence in
accordance with such program, which will be equal to your Salary, and the amount
of such benefits will offset any Salary that otherwise would be paid to you
pursuant to this Agreement.  Thereafter, you will be eligible to receive
benefits under the LTD program in accordance with its terms.  For purposes of
this Agreement, you will be considered to have experienced a termination of
employment with Employer as of the date you first become eligible to receive
benefits under the LTD program, or, if you do not become eligible to receive
benefits under the LTD program, on the date following the sixth consecutive
month in which you have not been able to substantially perform your duties
hereunder (“Disability Termination Date”), and until that time you shall be
treated for all purposes of this Agreement as an active employee of Employer. 
Upon your Disability Termination Date, your benefits will be the following in
accordance with the payment provisions set forth in paragraph 10(d)(iii) and
subject to the provisions of paragraph 10(d)(v):

 

(i)                                     Employer will pay your Accrued
Compensation and Benefits (as defined below in paragraph 10(d)(ii));

 

(ii)                                  Employer will pay you a prorated Bonus for
the year of your termination of employment based on your Target Bonus and the

 

17

--------------------------------------------------------------------------------


 

number of calendar days of such year elapsed through the date of your
termination of employment;

 

(iii)                               all of your outstanding unvested Employer
stock options will vest, and all such options and all of your outstanding
options that have previously vested will remain exercisable for the greater of
three years and the period provided for under the terms of the applicable award
agreement, but in no event beyond their normal expiration date;

 

(iv)                              all of your unvested and outstanding
restricted stock and/or restricted stock units and any other type of equity
awards that are then unvested and outstanding, in each case, as of the date on
which the Employment Term ends shall vest and, subject to any prior deferral
election, be settled within ten (10) business days after your termination date;
provided, that to the extent any such unvested and outstanding equity awards
remain subject to performance-based vesting conditions on your termination date,
such equity awards shall immediately vest (with an assumption that the
performance goal(s) were achieved at target level, if and to the extent
applicable) and, subject to any prior deferral election, be settled within ten
(10) business days thereafter; and

 

(v)                                 Employer will continue to pay the same
premium amounts it was paying at the time of your termination in connection with
providing you with life insurance coverage as set forth in paragraph 5(b).  Such
payments of premiums will continue until the end of the Original Employment Term
or, if earlier, the date on which you become eligible for at least as much
insurance coverage as the coverage that was in effect at the time of your
termination, from a third party employer at such employer’s expense; provided,
however, that Employer may decrease the amount of premiums it pays towards life
insurance coverage it provides you so long as the amount of such coverage that
it continues to provide, combined with the amount of such coverage provided to
you from a third party employer at such employer’s expense, aggregates at least
the amount of coverage that was in effect for you at the time of your
termination as a result of Employer’s obligations as set forth in paragraph
5(b).

 

10.                               Termination.  For purposes of paragraphs 9, 10
and 12, no payment that would otherwise be made and no benefit that would
otherwise be provided upon a termination of employment will be made or provided
unless and until such termination of employment is also a Separation from
Service.  A “Separation from Service” shall be deemed to have occurred on the
date on which the level of bona fide services reasonably anticipated to be
performed by you is 45% or less of the average level of bona fide services
performed by you during the immediately preceding 36-month period.

 

18

--------------------------------------------------------------------------------


 

(a)                                 Termination for Cause.  Employer may, at its
option, terminate your employment for Cause (as defined below). For purposes of
this Agreement, termination of your employment for “Cause” shall mean
termination of your employment due to any of the following:

 

(i)                                     your engaging or participating in
intentional acts of material fraud against the Company;

 

(ii)                                  your willful misfeasance having a material
adverse effect on the Company (except in the event of your incapacity as set
forth in paragraph 9);

 

(iii)                               your conviction of a felony;

 

(iv)                              your willful unauthorized disclosure of trade
secret or other confidential material information of the Company;

 

(v)                                 your terminating your employment without
Good Reason (as defined below) other than for death or incapacity pursuant to
paragraph 9 (it being understood that your terminating your employment during
the Original Employment Term without Good Reason prior to the end of the
Original Employment Term shall constitute Cause);

 

(vi)                              your willful and material violation of any
policy of the Company that is generally applicable to all employees or all
officers of the Company including, but not limited to, policies concerning
insider trading or sexual harassment, Supplemental Code of Ethics for Senior
Financial Officers, and Employer’s Business Conduct Statement;

 

(vii)                           your willful failure to cooperate fully with a
bona fide Company internal investigation or an investigation of the Company by
regulatory or law enforcement authorities whether or not related to your
employment with the Company (an “Investigation”), after being instructed by the
Board to cooperate or your willful destruction of or knowing and intentional
failure to preserve documents or other material known by you to be relevant to
any Investigation; or

 

(viii)                        your willful and material breach of any of your
material obligations hereunder.

 

For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent. 
Anything herein to the contrary notwithstanding, Board will give you written
notice, not more than

 

19

--------------------------------------------------------------------------------


 

thirty (30) calendar days after the occurrence of the event constituting Cause
comes to the attention of another “executive officer” of Employer (as defined by
the rules and regulations of the Securities Exchange Commission for purposes of
the Securities Exchange Act of 1934, as amended), prior to terminating this
Agreement for the cause set forth in clauses (i), (ii) (iv), (vi), (vii) and
(viii) above.  Such notice shall set forth the nature of any alleged misfeasance
in reasonable detail and the conduct required to cure such misfeasance.  Except
for a breach which cannot by its nature be cured, you shall have thirty (30)
calendar days from your receipt of such notice within which to cure and within
which period Employer cannot terminate this Agreement for the stated reasons,
and, if so cured, after which period Employer cannot terminate your employment
under this Agreement for the stated reasons.  For purposes of this Agreement, no
such purported termination of your employment for Cause set forth in clauses
(i), (ii), (iv), (vi), (vii) and (viii) above shall be effective without such
notice.

 

(b)                                 Good Reason Termination.  Upon written
notice to Employer, you may terminate your employment hereunder for “Good
Reason” at any time during the Original Employment Term not more than thirty
(30) calendar days after you become aware of the occurrence of the event
constituting Good Reason; provided, however, that in the case of a Material
Event described in clause (vii)(B) which relates to a Material Event described
in clause (y) of the last sentence of this paragraph 10(b), such written notice
must be provided not earlier than sixty (60) days, and not more than one hundred
twenty (120) days, following the occurrence of such Material Event.  Such notice
shall state an effective date no earlier than thirty (30) calendar days after
the date it is given. Employer shall have thirty (30) calendar days from the
giving of such notice within which to cure and within which period you cannot
terminate your employment under this Agreement for the stated reasons and, if so
cured, after which you cannot terminate your employment under this Agreement for
the stated reasons; provided, however, that this sentence shall not apply with
respect to events which by their nature cannot be cured.  “Good Reason” shall
mean, without your prior written consent, other than in connection with the
termination of your employment for Cause (as defined above) or incapacity (as
set forth in paragraph 9) or as a result of your death:

 

(i)                                     your removal from or any failure to
re-elect you as President and Chief Executive Officer or any higher office or
title attained of Employer;

 

(ii)                                  your removal from or failure to be elected
or reelected to the Board at any annual meeting of shareholders of the Company
at which your term as director is scheduled to expire;

 

(iii)                               the assignment to you by Employer of duties
inconsistent with the usual and customary duties associated with a chief
executive officer of a publicly traded company comparable to Employer;

 

(iv)                              the diminution or withdrawal of a meaningful
portion of your authority or responsibilities as set forth in paragraph 2;

 

20

--------------------------------------------------------------------------------

 

(v)                                 (A) a reduction in your Salary, Target Bonus
or your other compensation levels, in each case as the same may be increased
from time to time during the Employment Term; (B) the Compensation Committee’s
establishing Company-Wide Performance Goal(s) that fail to satisfy the Incentive
Goal Parameters (as defined in paragraph 3(b)(ii)); or (C) payment of a Bonus
that is less than the Company-Wide Performance Bonus Portion payable in
accordance with the provisions of Section 3(b)(iii) above;

 

(vi)                              Employer’s requiring you to be based anywhere
other than the New York or Los Angeles metropolitan area, except for required
travel on the Company’s business;

 

(vii)                           termination by you of your employment,
(A) during the 30-day period following the twelve-month anniversary of the date
on which there occurs a Material Event described in clause (x) below, or
(B) after the 90-day period following the occurrence of a Material Event
described in clause (y) below, in either case based on your judgment and, with
respect to clause (y) below, also following the Discussion Period (as defined in
the proviso below), that the occurrence of the Material Event has adversely
affected your ability to perform your CEO duties effectively such that your
ability to contribute to the further creation of shareholder value is inhibited;
provided, however, that in the case of a Material Event described in clause (y)
below, you shall provide written notice to the Chair of the Compensation
Committee prior to the date you provide written notice of termination and offer
and be available to meet with the Chair to advise the Chair of your judgment
within ten (10) days following your provision of written notice to the Chair and
prior to your provision of written notice of termination to Employer (the
“Discussion Period”); provided, further, that Employer’s sole and exclusive cure
with respect to a Material Event described in clause (y) below shall be the
removal of the non-Executive Chairman within the prescribed 30-day cure period;

 

(viii)                        the failure by the Board to elect a Chairman
within ninety (90) days following the date on which Sumner M. Redstone ceases to
hold the office of Executive Chairman and Founder of Employer or within ninety
(90) days following a subsequent vacancy of the Chairman position (it being
understood that the Board’s election of a Chairman within such 90-day period in
no way constitutes a waiver of either party’s rights or obligations under
clauses (vii)(B) or (ix) of this paragraph 10(b)); or

 

(ix)                              any other material breach by Employer of its
material obligations hereunder, including, but not limited to, a breach of
paragraph 2 (it

 

21

--------------------------------------------------------------------------------


 

being understood that a breach by Employer of any of its obligations contained
in paragraph 2 shall constitute a material breach of a material obligation).

 

For purposes of clause (vii) above, a Material Event shall have occurred (x) on
the date on which a majority of the independent directors of the Board ceases to
consist of (1) those individuals who, immediately prior to the Start Date,
constitute the independent directors of the Board (the “Original Independent
Directors”) and (2) those successor independent directors who are elected or
appointed to the Board, either by a vote of the Board or by action of the
shareholders of the Employer pursuant to a recommendation by the Board, as a
result of the death or voluntary retirement or resignation of an Original
Independent Director (or any such successor), including a voluntary
determination by such Original Independent Director (or such successor) not to
stand for re-election; or (y) upon the appointment of a non-Executive Chairman
other than Sumner M. Redstone or yourself.

 

(c)                                  Termination without Cause. Employer may
terminate your employment without Cause at any time during the Original
Employment Term by written notice to you.

 

(d)                                 Termination Payments, Etc.

 

(i)                                 Termination for Cause.  In the event that
Employer terminates your employment for Cause, Employer shall promptly pay and
provide you with Limited Accrued Compensation and Benefits. For purposes of this
Agreement, “Limited Accrued Compensation and Benefits” shall consist of:
(w) reimbursement of any unpaid business expenses to which you are entitled to
reimbursement pursuant to paragraph 6(a) that were incurred prior to the
effective date of your termination (the “Termination Date”); (x) your Salary
through the Termination Date (as such date is determined in accordance with
paragraph 10(a) or 10(b), as applicable); (y) any Bonus with respect to any
completed calendar year that is determined by the Compensation Committee for you
for each calendar year in which you were employed but has not yet been paid; and
(z) all other vested compensation and benefits to which you are entitled as of
the Termination Date under the terms and conditions applicable to such
compensation and benefits, including vested stock options, restricted shares,
restricted stock units, the Deferred Salary (if any, as defined in paragraph
3(a) of your employment agreement dated as of October 15, 2007 and as amended
thereafter) and Deferred Compensation.  The portion of each of your Limited
Accrued Compensation and Benefits scheduled to be paid in cash upon your
termination of employment shall be paid in a lump sum within 30 days after the
Termination Date.

 

22

--------------------------------------------------------------------------------


 

(ii)                                  Termination without Cause or Resignation
with Good Reason.  In the event that Employer terminates your employment without
Cause, or if you resign your employment for Good Reason, you shall be entitled
to receive the following:

 

a.                                      Employer will pay and provide your
Limited Accrued Compensation and Benefits, plus any unpaid amounts to which you
are entitled to reimbursement pursuant to paragraph 6(b) that were incurred
prior to your Termination Date (together, the “Accrued Compensation and
Benefits”);

 

b.                                      Employer will pay you a Bonus for the
calendar year in which you terminate employment, such Bonus to be determined
based on actual performance pursuant to the performance goal(s) described in
paragraph 3(b)(i) hereof, and then prorated based on the number of calendar days
of such year elapsed through the date of your termination of employment (the
“Pro-Rata Bonus”);

 

c.                                       Employer will pay you a cash severance
amount (the “Severance Payment”) equal to three (3) times the sum of: (A) your
Salary in effect at the time of termination (or, if your Salary has been reduced
in violation of this Agreement, your highest Salary during the Employment Term);
and (B) the average of the annual Bonuses payable to you (whether or not
actually paid) with respect to the last three completed calendar years prior to
the Termination Date; provided, that for purposes of determining the average
annual Bonus under clause (B), the term “Bonus” shall mean for each applicable
calendar year the total amount designated by the Compensation Committee as your
Bonus for such calendar year, whether paid in cash, stock, stock options or
stock awards or a combination thereof, and including any portion awarded in
recognition of your creative contributions to Employer’s portfolio of
businesses;

 

d.                                      All of your outstanding unvested
Employer stock options will vest, and all such options and all of your
outstanding Employer stock options that have previously vested will remain
exercisable for the greater of the period provided in accordance with the
provisions of grant, or for three (3) years from the end of Employment Term, but
not beyond their normal expiration date;

 

23

--------------------------------------------------------------------------------


 

e.                                       All of your unvested and outstanding
restricted stock and/or restricted stock units and any other type of equity
awards that are then unvested and outstanding, in each case, as of the date on
which the Employment Term ends shall vest and, subject to any prior deferral
election, be settled within ten (10) business days after your Termination Date;
provided, however, that in the event and limited to the extent that compliance
with the performance-based compensation exception is required in order to ensure
the deductibility of any such award under Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), such award shall vest if and to the
extent the Compensation Committee certifies that a level of the performance
goal(s) relating to such award has been met for the calendar year of
termination, and, to the extent applicable, shall, subject to any prior deferral
election, be settled within ten (10) business days thereafter, but in no event
later than March 15th of the calendar year after the calendar year in which the
award was granted; provided, further, that in the event and to the extent that
compliance with the performance-based compensation exception under Code
Section 162(m) is not required in order to ensure the deductibility of any such
equity awards, such equity awards shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) and, subject to any prior deferral election, be settled within ten
(10) business days thereafter;

 

f.                                        You shall be provided, without charge
to you, in either New York or Los Angeles at your election, suitable and
appropriate office facilities (at a location within such city to be determined
by Employer) and a personal secretary (who may be your choice of one of your
personal secretaries providing services to you during the Employment Term, to be
compensated at the same compensation and benefits cost to Employer in effect
immediately prior to your termination), until the conclusion of the Original
Employment Term, or earlier upon your death, provided that nothing in this
paragraph shall create any rights that are duplicative with any rights set forth
in any other paragraph of this Agreement;

 

g.                                       Employer will continue to pay the same
premium amounts it was paying at the time of your termination in connection with
providing you with life insurance coverage as set forth in paragraph 5(b). Such
payments of premiums will continue until the end of the Original Employment Term

 

24

--------------------------------------------------------------------------------


 

(without regard to any earlier termination of the Employment Term) or, if
earlier, the date on which you become eligible for at least as much insurance
coverage as the coverage that was in effect at the time of your termination,
from a third party employer at such employer’s expense; provided, however, that
Employer may decrease the amount of premiums it pays towards life insurance
coverage it provides you so long as the amount of such coverage that it
continues to provide, combined with the amount of such coverage provided to you
from a third party employer at such employer’s expense, aggregates at least the
amount of coverage that was in effect for you at the time of your termination as
a result of Employer’s obligations as set forth in paragraph 5(b);

 

h.                                      You and your eligible dependents shall
be entitled to continued participation at your sole cost, in all medical, dental
and hospitalization benefit plans or programs (the “Health and Welfare
Benefits”) in which you and/or they were participating on the date of the
termination of your employment until the earlier of (A) 36 months following
termination of your employment and (B) the date, or dates, you receive
equivalent coverage and benefits under the plans and programs of a subsequent
employer (the “Continuation Period”); but only to the extent that you make a
payment to Employer in an amount equal to the monthly premium payments (both the
employee and employer portion) required to maintain such coverage for a
similarly situated active employee (and such employee’s dependents) of Employer
on or before the first day of each calendar month commencing with the first
calendar month following the Termination Date and Employer shall reimburse you
(on a tax-grossed up basis) for the amount of such premiums, if any, in excess
of any employee contributions necessary to maintain such coverage for the
Continuation Period; provided, however, that, in the event Employer is unable to
provide you with the Health and Welfare Benefits during the Continuation Period
under the terms of the applicable Employer plan(s), Employer shall obtain
comparable coverage for you and your dependents at no additional cost to you
(including on a tax-grossed basis, if applicable) during the Continuation
Period. The period of continuation coverage to which you are entitled under
Section 4980B(f) of the Code shall run concurrently with the Continuation
Period;

 

25

--------------------------------------------------------------------------------


 

i.                                          For purposes of calculating your
plan benefit under any SERP, you shall be credited with additional age and
service credit equal to the lesser of (i) three (3) years or (ii) the period
elapsed from the Termination Date to the end of the Original Employment Term
(the “SERP Credit”);

 

j.                                         You will receive a cash payment
calculated as the sum of the following:

 

(i)                                     the 2012 Option Grant Value of the 2012
Option Grant, if your Termination Date occurs prior to the 2012 Grant Date;

 

(ii)                                  the 2013 Grant Date Value of the 2013
TRSUs, if your Termination Date occurs prior to the 2013 Grant Date; and

 

(iii)                               Ten Million Two Hundred Fifty Thousand
Dollars ($10,250,000), if your Termination Date occurs prior to the 2017 RSU
Grant Date; provided, that if your employment is terminated pursuant to
paragraph 10(b), the amount set forth in this clause j(iii) shall be prorated
based on the number of days which has elapsed during the 12-month period
beginning on the RSU Grant Date immediately preceding your Termination Date (if
your Termination Date occurs prior to the 2013 Grant Date, the last RSU Grant
Date shall be deemed to be February 23, 2012); and

 

k.                                      If, following your termination of
employment pursuant to paragraph 10(b) or 10(c), you do not notify Employer
within thirty (30) days following your Termination Date that you wish to provide
Producer Services (as defined in paragraph 12(c)), you will receive a payment
equal to Ten Million Dollars ($10,000,000). Your receipt of such payment
constitutes a waiver of any claims, whether known or unknown, that you may have
against Employer related to a Production Agreement (as defined in paragraph
12(c)).

 

(iii)                               Timing of Payments and Settlement.  Subject
to paragraphs 10(d)(iv) and (v), (A) the portion of each of your Accrued
Compensation and Benefits scheduled to be paid in cash upon your termination of
employment and 50% of the Severance Payment shall be paid in a lump sum within
30 days after the Termination Date, and the remaining 50% of the Severance
Payment will be paid in accordance with the Company’s regular payroll practices,

 

26

--------------------------------------------------------------------------------


 

in equal installments, over a period of 36 months, beginning with the first
payroll period following the Termination Date; (B) payment of the Pro-Rata Bonus
will be made in accordance with paragraph 3(b)(vi) hereof; (C) payment of the
cash amount described in paragraph 10(d)(ii)j shall be made in a lump sum within
30 days after the Termination Date, and payment of the cash amount described in
paragraph 10(d)(ii)k shall be made in a lump sum within 60 days after the
Termination Date; and (D) any incremental plan benefits resulting from
Employer’s application of the SERP Credit will be paid at the same time and in
the same form as your plan benefits are scheduled to be paid under the terms of
the SERP.  Notwithstanding the foregoing, to the extent that any payments and
benefits set forth in paragraph 10(d)(ii) constitute “deferred compensation”
(within the meaning of Section 409A (or any successor provisions) of the Code
and the rules and regulations promulgated thereunder (“Section 409A”)), then for
purposes of this paragraph 10(d)(iii), the references to “Termination Date” in
the preceding sentence shall be deemed to refer to the first business day
following the expiration of the 60-day period described in paragraph 10(d)(iv)b
below.

 

Anything in this Agreement to the contrary notwithstanding, your entitlement to
any portion of the Severance Payment that has not yet been paid and your right
to receive future payments and benefits (including payments under paragraph 12,
office and secretarial services) will cease if you materially breach any of the
provisions set forth in paragraph 8(a), 8(b), 8(c) (but only with respect to a
material breach involving strategic business or financial information) or
8(h) and after notice by Employer of such breach you fail to cure such breach
within thirty (30) days following your receipt of such notice, assuming such
breach is capable of cure.  In the case of your material breach of any of the
other provisions of paragraph 8, then in addition to any other rights or
remedies Employer has under this Agreement or otherwise, nothing in this
Agreement shall prevent Employer from seeking monetary damages and/or equitable
relief in court.  You may request from Employer at any time its view on whether
a proposed activity or investment by you will breach the Non-Compete Covenant
described in paragraph 8(a) and/or the Non-Solicit Covenant described in
paragraph 8(b) by giving Employer written notice of the details of such activity
or investment, and Employer will respond to your inquiry within ten
(10) business days of its receipt of such notice.  Employer’s view as conveyed
to you that the proposed activity or investment will not breach the applicable
provisions of paragraph 8(a) and/or 8(b) shall be binding on it to the extent
that the activity or investment does not exceed what was described in the
notice.  Your giving notice shall not be deemed an

 

27

--------------------------------------------------------------------------------


 

admission by you that the proposed activity or investment would violate the
applicable provisions of paragraph 8(a) and/or 8(b).  Employer’s failure to
respond with its view within ten (10) business days of its receipt of notice
shall not constitute or be construed as an acknowledgment by Employer that the
proposed activity or investment will not breach the provisions of paragraph
8(a) and/or 8(b), but such failure shall create an irrebuttable presumption that
any breach arising from such activity or investment is capable of cure.  For the
avoidance of doubt, nothing in this paragraph 10(d)(iii), including the
requirement that Employer give you a notice of a breach of paragraph 8(a) and/or
8(b), shall preclude Employer from seeking an immediate injunction or other
equitable relief for any breach or threatened breach of provisions of paragraph
8.

 

(iv)                              Full Discharge of Company Obligations;
Release.

 

a.                                      The payments and other benefits provided
for in paragraph 10(d)(ii) (and, as applicable, paragraphs 12(h)(iii) and
12(i)(iii)) are in lieu of any severance or income continuation or protection
under any plan Employer or any of its subsidiaries that may now or hereafter
exist.  The payments and benefits to be provided pursuant to paragraph
10(d)(ii) (and, as applicable, paragraphs 12(h)(iii) and 12(i)(iii)) (x) shall
constitute liquidated damages, and not a penalty; (y) shall be considered your
exclusive remedy upon termination of your employment pursuant to paragraph
10(b) or 10(c), termination of the Advisor Period for the reason set forth in
paragraph 12(h)(iii) or termination of the Producer Period for the reason set
forth in paragraph 12(i)(iii), as applicable; and (z) shall be deemed to satisfy
and be in full and final settlement of all obligations of Employer to you under
this Agreement.  You acknowledge and agree that such amounts are fair and
reasonable, and your sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of your employment hereunder.

 

b.                                      Employer’s obligation to make the
Severance Payment and to pay or provide the other benefits set forth in
paragraph 10(d)(ii) other than the Accrued Compensation and Benefits shall be
conditioned on your execution of a release (the “Release”) (with all periods for
revocation set forth therein having expired) in form and substance substantially
identical to that set forth in Schedule A within 60 days following your
termination of employment (the “Release Condition”).  The Release shall not be
effective unless and

 

28

--------------------------------------------------------------------------------


 

until Employer executes the Release. For avoidance of doubt, the execution or
non-execution by Employer of the Release shall not affect whether or not the
Release Condition has been satisfied.

 

c.                                       To the extent any payments and benefits
set forth in paragraph 10(d)(ii) do not constitute “deferred compensation”, then
if, at the time any such payments or benefits are scheduled to be paid to you
pursuant to paragraph 10(d)(iii), you have not satisfied the Release Condition,
such payments and benefits shall be held and accumulated without interest, and
shall be paid to you on the first regular payroll date following the effective
date of the Release.  If the maximum period in which the Release may be revoked
ends in the calendar year following the calendar year in which you incur a
Separation from Service, the Release Condition shall be deemed not to have been
satisfied until the later of (i) the first business day in the year following
the year in which you incur a Separation from Service or (ii) the date that the
Release Condition is satisfied (without regard to this sentence).

 

(v)                                 Section 409A Delay.  Notwithstanding any
provisions of paragraphs 4, 9, 10 and 12 to the contrary, if you are a
“specified employee” (within the meaning of Section 409A) at the time of your
Separation from Service, and if any portion of the payments or benefits to be
received by you under paragraphs 4, 9, 10 and 12 upon your Separation from
Service would be considered deferred compensation under Section 409A, then the
following provisions shall apply to each such portion.

 

a.                                      Each portion of such payments and
benefits that would otherwise be payable pursuant to paragraphs 4, 9, 10 and 12
during the six-month period immediately following your Separation from Service
(the “Delayed Period”) shall instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date you incur a
Separation from Service or (ii) your death (the applicable date, the
“Permissible Payment Date”).

 

b.                                      Employer shall reimburse you for the
reasonable after-tax cost of any benefits, contemplated by paragraphs 9, 10 and
12, incurred by you in independently obtaining (or otherwise paying amounts to
Employer to obtain) such benefits during the Delayed Period, with such
reimbursement to be paid to you by Employer on the Permissible Payment Date.

 

29

--------------------------------------------------------------------------------


 

c.                                       With respect to any amount of expenses
eligible for reimbursement under paragraphs 9, 10 and 12, such expenses shall be
reimbursed by Employer within 60 calendar days (or, if applicable, on the
Permissible Payment Date) following the date on which Employer receives the
applicable invoice from you (and approves such invoice) but in no event later
than December 31st of the calendar year following the calendar year in which you
incur the related expenses, or in the case of payment contemplated by paragraph
10(v)(e), December 31st of the calendar year following the calendar year in
which the applicable taxes are remitted.

 

d.                                      Any payments delayed under paragraphs 9,
10 and 12 (other than the delayed settlement of equity-based awards subject to
Section 409A, if any) as a result of the application of Section 409A shall
accrue interest at Employer’s highest borrowing rate in effect on the Separation
from Service and such interest shall be paid at the same time as the underlying
delayed payment.

 

e.                                       Excise Taxes.  Notwithstanding anything
herein to the contrary, in the event that it is determined by Employer, or by
the Internal Revenue Service (the “IRS”) pursuant to an IRS audit (an “Audit”)
of your federal income tax return(s), that any payment or benefit provided to
you hereunder or otherwise, would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (such excise tax, together with any interest or penalties thereon, is
herein referred to as the “Excise Tax”), then Employer shall pay (either
directly to the IRS as tax withholdings or to you as a reimbursement of any
amount of taxes, interest and penalties paid by you to the IRS) both the Excise
Tax and an additional cash payment (a “Tax Neutralization Payment”) in an amount
that will place you in the same after-tax economic position that you would have
enjoyed if the payment or benefit had not been subject to the Excise Tax. 
Employer will consult with its outside tax counsel at its expense, to the extent
it reasonably deems appropriate, in making determinations pursuant to the
preceding sentence.  The amount of the Tax Neutralization Payment shall be
calculated by Employer’s regular independent auditors based on the amount of the
Excise Tax paid by Employer as determined by Employer or the IRS.  If the amount
of the Excise Tax determined by the IRS is greater than an amount previously
determined by

 

30

--------------------------------------------------------------------------------

 

Employer, Employer’s auditors shall recalculate the amount of the Tax
Neutralization Payment.  Employer’s auditors shall provide you with detailed
support for its calculations.  Employer shall be responsible for the fees and
expenses incurred by its auditors in making these calculations.  You shall
promptly notify Employer of any IRS assertion during an Audit that an Excise Tax
is due with respect to any payment or benefit, but you shall be under no
obligation to defend against such claim by the IRS unless Employer requests, in
writing, that you undertake the defense of such IRS claim on behalf of Employer
and at Employer’s sole expense.  In such event, Employer may elect to control
the conduct to a final determination through counsel of its own choosing and at
its sole expense, of any audit, administrative or judicial proceeding involving
an asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with Employer
in each phase of any contest.

 

f.                                        Each payment under this Agreement
shall be considered a “separate payment” and not of a series of payments for
purposes of Section 409A.

 

(vi)                              Reimbursement; In-Kind Benefits. In no event
shall the reimbursements or in-kind benefits to be provided by Employer under
this Agreement in one taxable year affect the amount of reimbursements or
in-kind benefits to be provided in any other taxable year, nor shall your right
to reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.  In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.

 

11.                               Death.  If you die during the Employment Term,
your beneficiary or estate shall be entitled to receive the following:

 

(i)                                     Employer will pay your Accrued
Compensation and Benefits through the date of your death;

 

(ii)                                  Employer will pay a prorated Bonus for the
year of your death based on your Target Bonus and the number of calendar days
elapsed during the year through the date of your death (the date of such payment
for purposes of Section 409A shall be the date of your death, and such payment
shall be made not later than February 28th of the calendar year following the
calendar year in which your death occurs);

 

31

--------------------------------------------------------------------------------


 

(iii)                               all of your outstanding unvested Employer
stock options will vest;

 

(iv)                              all such options and all of your outstanding
options that have previously vested will remain exercisable for the period
provided for under the terms of the applicable award agreement; and

 

(v)                                 all of your unvested and outstanding
restricted stock and/or restricted stock units and any other type of equity
award will vest and, subject to any prior deferral election, be settled within
ten (10) business days after the date of your death; provided, that to the
extent any such unvested and outstanding equity awards remain subject to
performance-based vesting conditions on the date of your death, such equity
awards shall immediately vest (with an assumption that the performance
goal(s) were achieved at target level, if and to the extent applicable) and,
subject to any prior deferral election, be settled within ten (10) business days
thereafter.

 

12.                               Senior Advisor or Producer.

 

(a)                                 Continuation as Advisor; Term.  Upon the
earlier of (i) the end of the Employment Term as a result of the termination of
your employment pursuant to paragraph 10(b) or 10(c), or (ii) the expiration of
the Original Employment Term (provided you remained employed and are being paid
on Employer’s payroll through the end of the Original Employment Term and there
has not occurred a renewal of the Employment Term), unless you elect otherwise
by providing written notice to Employer, your employment shall continue in a
different capacity as a Senior Advisor (an “Advisor”) to the Company for a
period of four years (the “Advisor Period”), subject to earlier termination of
the Advisor Period in accordance with this paragraph 12. The Advisor Period may
be terminated by (i) you at any time upon fourteen (14) days’ prior written
notice to Employer, (ii) Employer for Cause, as determined in accordance with
paragraph 10(a), but without regard to clause (v) of such definition, or
(iii) by Employer for any other reason.  The termination of the Advisor Period
pursuant to clauses (i) or (ii) in the preceding sentence is hereinafter
referred to as a “Non-Qualifying Termination.”  The date on which the Advisor
Period commences is hereinafter referred to as the “Commencement Date.”  The
period beginning on the Commencement Date and ending immediately prior to the
fourth anniversary of the Commencement Date, regardless of any earlier
termination of the Advisor Period, shall hereinafter be referred to as the
“Original Advisor Period.”

 

(b)                                 Advisory Services to be Provided During
Advisor Period.  During the Advisor Period, you shall provide such advisory
services concerning the business, affairs and management of Employer and its
subsidiaries as may be reasonably requested by the Chairman or the Chief
Executive Officer of Employer (the “Advisory Services”), but you shall not be
required to devote more than five (5) days (up to eight (8) hours per day) each
month to such services which shall be performed at a time and place mutually

 

32

--------------------------------------------------------------------------------


 

convenient to you and Employer.  You may accept other employment during the
Advisor Period with any charitable, educational, religious or entertainment
industry trade, public interest or public service organization and you may
provide services to third parties (including serving as a member of the board of
directors of any such party and any entity on which you have already been
elected to serve during the Employment Term), provided that such services or the
entity to whom you are providing such services is not in competition with
Employer or any of its subsidiaries (“Permitted Services”).  Any compensation or
fees earned by you from Permitted Services shall not reduce the compensation
payable by Employer under paragraphs 10(d) or 12.

 

(c)                                  Producer Services to be Performed.  During
the Advisor Period, you shall not be required to provide any services as a
Producer (“Producer Services”) unless and until you notify Employer in writing
and within thirty (30) days following either the expiration of the Original
Employment Term or your Termination Date pursuant to paragraph 10(b) or 10(c),
as applicable, that you desire to provide services as a Producer (the “Producer
Notice”).  Employer shall notify you in writing at least two weeks prior to the
expiration of such 30-day notice period if it has not received the Producer
Notice (the “Employer Notice”).  If Employer timely provides you the Employer
Notice, but you do not provide the Producer Notice to Employer within the
prescribed 30-day period, Employer shall have no further obligation to you
related to negotiation of a Production Agreement or your provision of Producer
Services, subject to paragraph 10(d)(ii)k and the last sentence of paragraph
12(h), if applicable.

 

If you provide the Producer Notice while you are an Advisor and within the
prescribed 30-day period, the material terms set forth in the letter agreement
between you and Employer dated May 2, 2012 (the “Supplemental Agreement”) shall,
effective as of the Commencement Date, constitute a binding production
agreement.  You and Employer (or an appropriate subsidiary of Employer) shall
thereafter endeavor to enter into a binding long-form production agreement
within sixty (60) days following the Commencement Date.  The long-form
production agreement (i) shall be negotiated in good faith; (ii) shall amend or
supersede the Supplemental Agreement and have a term which commences effective
as of the Commencement Date; (iii) shall recognize your experience in the
industry, your skills and understanding of the Company; and (iv) shall contain
substantive provisions relating to television and film production similar to
comparable agreements entered into by the Company with a producer during the
36-month period preceding the Commencement Date, including the terms of the
Supplemental Agreement.  The Supplemental Agreement or, if you and Employer are
able to reach agreement on a long-form production agreement, such long-form
production agreement shall hereinafter be referred to as the “Production
Agreement.”  The term of any such Production Agreement, subject to earlier
termination as may be set forth in the Production Agreement, shall be referred
to herein as the “Producer Period,” and the term of any such Production
Agreement, assuming no earlier termination of the term of such agreement, shall
hereinafter be referred to as the “Original Producer Period.”

 

If you and Employer are not parties to a Production Agreement, you acknowledge
and agree that, during the period in which you serve in the capacity as an
Advisor to the Company and for a one-year period thereafter, but in no event
beyond the

 

33

--------------------------------------------------------------------------------


 

Original Advisor Period, you shall be required to submit to Employer (or an
appropriate subsidiary of Employer), on an exclusive First Look (as defined
herein) basis, all Projects (as defined herein) for Employer’s consideration for
potential acquisition, development, production and/or distribution by Employer. 
If you and Employer are parties to a Production Agreement, you acknowledge and
agree that, during the period in which you serve in the capacity as a Producer
to the Company and for a one-year period thereafter, but in no event beyond the
Original Producer Period, you shall be required to submit to Employer (or an
appropriate subsidiary of Employer), on an exclusive First Look basis, all
Projects for Employer’s consideration for potential acquisition, development,
production and/or distribution by Employer; provided, however, that if your
Production Agreement includes a First Look (or similar) provision(s) containing
terms different than those set forth in the following paragraph, the terms of
such provision(s) shall apply with respect to any Project(s) specifically
contemplated therein. As used herein, “First Look” means that a Project shall be
submitted in writing solely and exclusively to an individual specifically
designated by Employer for such purpose (your “Project Contact”) before it is
submitted by you or on your behalf to any other person or entity; and “Project”
means any idea, concept, story or other literary work intended by you or on your
behalf for initial exploitation via any means of audio-visual exhibition,
including, without limitation, television, motion-picture or theatrical
exhibition.

 

Employer shall notify you of the name and contact information of your Project
Contact as promptly as practicable following the Commencement Date, provided,
however, that Employer shall have the right to change your Project Contact from
time to time with reasonable prior written notice to you.  Employer shall have
thirty (30) days following your submission of a Project in which to notify you
of its acceptance or rejection of the Project (reducible to fifteen (15) days if
you notify Employer at the time of submission that such Project is a “hot
property”).  In the event Employer rejects the Project (or fails to notify you
of its acceptance of such Project in writing during the foregoing consideration
period), you shall be free to submit the Project to any other person or entity
and enter into any agreement or arrangement with respect thereto, with no
further obligation to Employer whatsoever with respect thereto (whether legal,
financial or otherwise), except as otherwise provided below, and without such
submission to another person or entity being a violation of the First Look
obligation, provided, however, that in the event of a material change in a
material element of the Project (e.g., a material change in the development
and/or production budget or a change in any key performer, producer, director or
writer attached to the Project) prior to you entering into an agreement or
arrangement with a third party with respect to such Project or such Project
otherwise being set up with a third party, Employer shall be entitled to an
additional First Look at the Project on the terms and conditions set forth
herein and you shall re-submit the Project to Employer.  In the event Employer
accepts the Project by notifying you in writing during the consideration period,
you shall negotiate exclusively and in good faith with Employer with respect
thereto for a period of thirty (30) days (the “Negotiation Period”).  If no
agreement is reached by the end of the Negotiation Period or if Employer is
otherwise unable to acquire any necessary third party rights with respect to
such Project during the Negotiation Period, you may negotiate with third parties
and/or enter into any agreement with third parties with respect to the Project,
but you may not enter into any agreement with any third party on terms equally
or less favorable to you

 

34

--------------------------------------------------------------------------------


 

than those last offered by you to Employer without first offering to Employer,
by written notice specifying the name of such third party (if you are not
otherwise prohibited from disclosing), the same terms and conditions of such
agreement (the “Third Party Agreement”).  Employer will have ten (10) days after
Employer’s receipt of said offer to accept or reject all of the terms and
conditions of the Third Party Agreement by notifying you in writing within such
ten day period (with failure to so notify you within such period being deemed a
rejection by Employer).  Notwithstanding anything to the contrary contained
herein, the non-competition provisions set forth herein shall not apply with
respect to any agreement, arrangement, or services provided by you (or any of
your affiliates) with respect to any Project which Employer has rejected or not
accepted pursuant to the foregoing.

 

(d)                                 Level of Services.  Notwithstanding
paragraphs 12(a), (b) and (c), it is the intent of the parties, and the parties
hereby acknowledge, that for so long as the Advisor Period and/or Producer
Period remains in effect, the level of bona fide services reasonably anticipated
to be performed by you shall remain 45% or less of the average level of bona
fide services performed by you during the 36-month period ending on the last day
of the Employment Term and, therefore, that your continuing to provide services
as a Senior Advisor and/or Producer following the expiration of the Employment
Term shall not prevent you from being considered to have incurred a Separation
from Service as of your Termination Date.

 

(e)                                  Advisor Compensation and Benefits.  During
the Advisor Period you shall receive a salary at the rate of Four Million Five
Hundred Thousand Dollars ($4,500,000) per annum (the “Advisory Fees”), which,
for the avoidance of doubt, is in addition to any compensation and/or fees
payable to you with respect to any services provided in your role as a Producer
(the “Producer Services”).  In addition, during the Advisor Period, subject to
the provisions of the applicable plans or programs, including provisions
relating to eligibility to participate:

 

(i)                                     the provisions of paragraphs 5(a), 5(b),
6(a) and 6(b) (but (x) in the case of paragraph 5(b), coverage will be provided
at the same coverage level in effect immediately prior to the Commencement Date,
and (y) in the case of paragraph 6(b), only with respect to Perquisites and
consistent with Employer policies during the Advisor Period) shall continue to
apply, other than the right to vacation accruals contemplated by paragraph
5(a) (collectively referred to as the “Additional Compensation and Benefits”). 
In the event Employer is unable to provide you with the Additional Compensation
and Benefits due to your ineligibility to participate in the applicable Employer
plans or programs during the Advisor Period, Employer shall obtain, during the
Advisor Period, comparable coverage for you and your dependents with a
contribution no greater than that contribution which would be required if you
were an active employee covered under Employer’s plan; and

 

35

--------------------------------------------------------------------------------


 

(ii)                                  your equity awards, including without
limitation stock options, restricted stock, restricted stock units or any other
form of equity awards you may have been granted prior to the date you became an
Advisor, to the extent not already vested or paid out, shall continue to vest or
be paid out or exercisable, as the case may be, on their original schedule.

 

Additionally, during the Advisor Period, you shall be provided with: (w) in
either New York or Los Angeles at your election, suitable and appropriate office
facilities (at a location within such city to be determined by Employer); (x) a
personal secretary (who may be your choice of one of your personal secretaries
providing services to you during the Employment Term, to be compensated at the
same compensation and benefits cost to Employer in effect immediately prior to
the Commencement Date); (y) security services paid for by Employer consistent
with the level of services provided by Employer immediately prior to the
Commencement Date; and (z) use of aircraft owned, or to the extent aircraft
owned by the Company is not available, aircraft leased by the Company, as
determined appropriate by the Company taking into account your travel plans,
number of passengers and similar considerations, for up to a total of 75 hours
per year (collectively, the “Additional Benefits”).

 

In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.  In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.

 

(f)                                   Producer Compensation and Benefits.  You
will not receive any compensation or fees for the provision of any Producer
Services, except as provided under the terms of a Production Agreement and as
specifically set forth below:

 

(i)                                     during the Producer Period, the
provisions of paragraphs 5(a), 5(b), 6(a) and 6(b) (but (x) in the case of
paragraph 5(b), coverage will be provided at the same coverage level in effect
immediately prior to the Commencement Date, and (y) in the case of paragraph
6(b), only with respect to Perquisites and consistent with Employer policies
during the Advisor Period) shall continue to apply, other than the right to
vacation accruals contemplated by paragraph 5(a) (collectively referred to as
the “Producer Period Benefits”).  In the event Employer is unable to provide you
with the Producer Period Benefits due to your ineligibility to participate in
the applicable Employer plans or programs during the Producer Period, Employer
shall obtain, during the Producer Period, comparable coverage for you and your
dependents with a contribution no greater than that contribution which would be
required if you were an active employee covered under Employer’s plan; and

 

36

--------------------------------------------------------------------------------


 

(ii)                                  during the Producer Period, Employer shall
provide you with the Additional Benefits (the “Additional Producer Benefits”);

 

provided, however, that neither the Producer Period Benefits nor the Additional
Producer Benefits shall be paid or provided to you by Employer to the extent
such payments and benefits are paid or provided to you during any portion of the
Advisor Period that runs concurrently with the Producer Period.

 

In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.

 

(g)                                  Equity Awards.  In consideration of your
covenants set forth in paragraph 12(j) and in order to retain your exclusive
services as an Advisor (other than in connection with Permitted Services) during
the periods described in paragraph 12, Employer agrees that upon the
Commencement Date (or if the Commencement Date is not a trading day, on the
first trading day after the Commencement Date) (the “Additional RSU Grant
Date”), you will automatically be granted restricted stock units having a value
equal to Nine Million Dollars ($9,000,000) (the “Additional RSUs”).  The number
of Additional RSUs granted on the Additional RSU Grant Date (rounded down to a
whole unit for any fractional unit) shall be determined by dividing the value
specified in the preceding sentence by the closing price of one share of Class B
Common Stock on the Additional RSU Grant Date.  Each Additional RSU shall
correspond to one share of Class B Common Stock.  The Additional RSUs shall vest
in three (3) equal installments, with the first two installments vesting on
first and second anniversaries of the Commencement Date, respectively, and the
third installment vesting on the calendar day immediately preceding the third
anniversary of the Commencement Date, subject to earlier acceleration or
cancellations as provided in paragraph 12(h) or any deferral election.

 

(h)                                 Consequences of Termination of the Advisor
Period.  Upon termination of the Advisor Period:

 

(i)                                     in a Non-Qualifying Termination,
Employer shall have no further obligations to you under the terms of paragraph
12 with respect to your role as an Advisor other than to promptly pay and
provide you with Accrued Advisory Compensation and Benefits.  For purposes of
this Agreement, “Accrued Advisory Compensation and Benefits” shall consist of:
(A) reimbursement of any unpaid business expenses to which you are entitled to
reimbursement pursuant to paragraph 6 (and paragraph 12(e)) that were incurred
prior to the effective date of the termination of the Advisor Period (such date,
the “Advisor Termination Date”), (B) your Advisory Fees through the Advisor
Termination Date, and (C) all other

 

37

--------------------------------------------------------------------------------


 

vested compensation and benefits to which you are entitled to as of the Advisor
Termination Date under the terms and conditions applicable to such compensation
and benefits.  All of your then unvested Additional RSUs shall be cancelled upon
the occurrence of a Non-Qualifying Termination.  The Accrued Advisory
Compensation and Benefits shall be paid in a lump sum within 30 days after the
Advisor Termination Date.

 

(ii)                                  due to death or disability (as determined
in accordance with your long-term disability plan coverage in effect during the
Advisor Period), (A) the Additional RSUs shall become fully vested and, subject
to any prior deferral election, be settled within ten (10) business days
following the Advisor Termination Date; (B) in the case of your termination due
to disability, the provisions of paragraph 5(b) shall continue to apply for the
duration of the Original Advisor Period (at the same coverage level in effect
immediately prior to the Commencement Date); and (C) you shall be entitled to
the Accrued Advisory Compensation and Benefits.

 

(iii)                               for any reason other than as set forth in
clauses (i) and (ii) above, (A) you shall be entitled to the Accrued Advisory
Compensation and Benefits; (B) the Additional RSUs shall become fully vested
and, subject to any prior deferral election, be settled within ten (10) business
days following the Advisor Termination Date; and (C) Employer shall continue to
provide you with the Additional Compensation and Benefits, the Advisory Fees and
the Additional Benefits, in each case, for the duration of the Original Advisor
Period in accordance with paragraph 12(e).

 

Additionally, if the Advisor Period is terminated by Employer (x) for any reason
other than as set forth in clauses (i) and (ii) above, (y) before you provide
the Producer Notice and (z) within the 30-day period following the expiration of
the Original Employment Term, you will also receive a cash payment equal to Ten
Million Dollars ($10,000,000), payable in a lump sum during the 60-day period
beginning on the Commencement Date.

 

(i)                                     Consequences of Termination of the
Producer Period.  Subject to any compensation and benefits to which you are
entitled pursuant to the terms of a Production Agreement with the Company, upon
termination of the Producer Period:

 

(i)                                     by you at any time upon fourteen (14)
days’ prior written notice to Employer or by Employer for Cause (as determined
in accordance with paragraph 10(a), but without regard to clause (v) of such
definition), Employer shall have no further obligations to you under the terms
of paragraph 12 of this Agreement with respect to your role as a Producer, or
under any other agreement (including any Production Agreement), other than to
promptly pay and provide you with Accrued Producer Compensation and Benefits.

 

38

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Accrued Producer Compensation and Benefits”
shall consist of: (A) reimbursement of any unpaid business expenses to which you
are entitled to reimbursement pursuant to paragraph 6 (and this paragraph 12)
that were incurred prior to the effective date of the termination of the
Producer Period (such date, the “Producer Termination Date”), and (B) all other
vested compensation and benefits to which you are entitled to as of the Producer
Termination Date under the terms and conditions applicable to such compensation
and benefits.  The Accrued Producer Compensation and Benefits shall be paid in a
lump sum within 30 days after the Producer Termination Date.

 

(ii)                                  due to death or disability (as determined
in accordance with your long-term disability plan coverage in effect during the
Producer Period), (A) in the case of your termination due to disability, the
provisions of paragraph 5(b) shall continue to apply for the duration of the
Original Producer Period (at the same coverage level in effect immediately prior
to the Commencement Date); and (B) you shall be entitled to the Accrued Producer
Compensation and Benefits.

 

(iii)                               for any reason other than set forth in
clauses (i) and (ii) above, (A) Employer shall continue to provide you with the
Producer Period Benefits and the Additional Producer Benefits, in each case, for
the duration of the Original Producer Period in accordance with paragraph 12(f);
(B) you shall be entitled to the Accrued Producer Compensation and Benefits; and
(C) Employer shall provide you with the “overhead reimbursement,” “television
production guaranteed compensation” and “network penalty payments” (as described
in Sections A.2, B.1 and D.3, respectively, of Schedule A to the Supplemental
Agreement) for the duration of the Original Producer Period, payable in
accordance with a schedule(s) to be set forth in the Production Agreement.

 

(j)                                    Covenants.  The parties hereby agree that
(i) the provisions of paragraph 8 are hereby incorporated by reference into this
paragraph 12 and shall continue to apply during the period commencing on the
Commencement Date and ending on the later of the termination of the Advisor
Period and the termination of the Producer Period (such period, the “Extended
Restriction Period”)  (other than with respect to any Project which Employer has
rejected or not accepted pursuant to the First Look), and any period set forth
in the provisions of paragraph 8 that survives any termination of employment or
the Employment Term shall survive for the same duration following termination of
the Extended Restriction Period, and (ii) the provisions of paragraph 8(a),
8(b) and 8(f) that would otherwise terminate upon the expiration of the Original
Employment Term shall continue to apply following the expiration of the Original
Employment Term during the Extended Restriction Period, and shall remain in
effect as

 

39

--------------------------------------------------------------------------------


 

follows: (x) with respect to paragraphs 8(a) and 8(b), until the first
anniversary of the termination of the Extended Restriction Period, unless such
Extended Restriction Period terminates as a result of the expiration of the
Original Advisor Period or the Original Producer Period (in which case the
provisions of paragraphs 8(a) and 8(b) shall end on the last day of the Original
Advisor Period or the Original Producer Period, as the case may be), and
(y) with respect to paragraph 8(f), until the second anniversary of the
termination of the Extended Restriction Period, unless such Extended Restriction
Period terminates as a result of the expiration of the Original Advisor Period
or the Original Producer Period (in which case the provisions of paragraph
8(f) shall end on the last day of the Original Advisor Period or the Original
Producer Period, as the case may be).  Notwithstanding the foregoing, if you and
Employer enter into a Production Agreement as contemplated in paragraph 12(c),
the provisions of paragraph 8 shall not apply to you in your capacity as a
Producer during the Producer Period to the extent any activity or conduct
described in such provisions is specifically authorized under the terms of your
Production Agreement.

 

(k)                                 Release.  Notwithstanding anything in this
Agreement or in any Production Agreement with Employer to the contrary:

 

(i)                                     Employer’s obligation to make the
payments and provide the benefits set forth in paragraph 12(h)(iii) of this
Agreement other than the Accrued Advisory Compensation and Benefits shall be
conditioned on your execution of a release (the “Advisor Release”) (with all
periods for revocation set forth therein having expired) in form and substance
substantially identical to that set forth in Schedule A within 60 days following
the termination of the Advisor Period (the “Advisor Release Condition”).  The
Advisor Release shall not be effective unless and until executed by Employer;
provided, however, that execution or non-execution by Employer of the Advisor
Release shall not affect whether or not the Advisor Release Condition has been
satisfied.  If the maximum period in which the Advisor Release may be revoked
ends in the year following the year in which the Advisor Termination Date
occurs, then the Advisor Release Condition shall be deemed not to have been
satisfied until the later of (i) the first business day in the year following
the year in which the Advisor Termination Date occurs or (ii) the date on which
the Advisor Release Condition is satisfied (without regard to this sentence).

 

(ii)                                  Employer’s obligation to make the payments
and provide the benefits set forth in paragraph 12(i)(iii) (other than the
Accrued Producer Compensation and Benefits) of this Agreement or under any
Production Agreement with Employer shall be conditioned on your execution of a
release (the “Producer Release”) (with all periods for revocation set forth
therein having expired) in form and substance substantially identical to that
set forth in Schedule A within 60 days following the termination of the Producer
Period

 

40

--------------------------------------------------------------------------------

 

(the “Producer Release Condition”).  The Producer Release shall not be effective
unless and until executed by Employer; provided, however, that execution or
non-execution by Employer of the Producer Release shall not affect whether or
not the Producer Release Condition has been satisfied.  If the maximum period in
which the Producer Release may be revoked ends in the year following the year in
which the Producer Termination Date occurs, then the Producer Release Condition
shall be deemed not to have been satisfied until the later of (i) the first
business day in the year following the year in which the Producer Termination
Date occurs or (ii) the date on which the Producer Release Condition is
satisfied (without regard to this sentence).

 

If, at the time any payments or benefits are scheduled to be paid to you
pursuant to paragraph 12(h)(iii) or 12(i)(iii), as applicable, you have not
satisfied the Advisor Release Condition or the Producer Release Condition, as
applicable, then any such payments and benefits shall be held and accumulated
without interest, and shall be paid to you on the first regular payroll date
following the effective date of the Advisor Release or the Producer Release, as
applicable.

 

Your failure or refusal to sign and deliver the Advisor Release or the Producer
Release, as applicable, or your revocation of an executed and delivered Advisor
Release or Producer Release, as applicable, in accordance with applicable laws,
whether intentionally or unintentionally, will result in the forfeiture of the
payments and benefits under paragraph 12(h)(iii) or 12(i)(iii), as applicable.

 

(l)                                     Nothing in this paragraph 12 shall
create any rights that are duplicative with any rights set forth in any other
paragraph of this Agreement.

 

13.                               No Mitigation.  You shall not be required to
mitigate the amount of any payment or benefit provided for in this Agreement by
seeking other employment or otherwise, nor shall any reduction of such amounts
be made for any other compensation that you earn from a subsequent employer
(including self-employment).

 

14.                               Section 317 and 507 of the Federal
Communications Act.  You represent that you have not accepted or given nor will
you accept or give, directly or indirectly, any money, services or other
valuable consideration from or to anyone other than Employer for the inclusion
of any matter as part of any film, television program or other production
produced, distributed and/or developed by Employer and/or any of Employer’s
affiliates.

 

15.                               Equal Opportunity Employer; Employer Business
Conduct Statement.  You acknowledge that Employer is an equal opportunity
employer. You agree that you will comply with Employer policies regarding
employment practices and with applicable federal, state and local laws
prohibiting discrimination on the basis of race, color, creed, national origin,
age, sex or disability. In addition, you agree that you will comply with
Employer’s Supplemental Code of Ethics for Senior Financial Officers and
Employer’s Business Conduct Statement.

 

41

--------------------------------------------------------------------------------


 

16.                               Indemnification.

 

(a)                                 If you are made a party, are threatened to
be made a party to, or otherwise receive any other legal process in, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that you are or were a director, officer or
employee of Employer or are or were serving at the request of Employer as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is your alleged action in an official capacity while serving as director,
officer, member, employee or agent, Employer shall indemnify you and hold you
harmless to the fullest extent permitted or authorized by Employer’s certificate
of incorporation and bylaws or, if greater, by the laws of the State of
Delaware, against all cost, expense, liability and loss (including without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement and any cost and fees incurred in
enforcing your rights to indemnification or contribution) reasonably incurred or
suffered by you in connection therewith, and such indemnification shall continue
even though you have ceased to be a director, member, employee or agent of
Employer or other entity and shall inure to the benefit of your heirs, executors
and administrators.  Employer shall advance to you all reasonable costs and
expenses that you incur in connection with a Proceeding within twenty (20) days
after its receipt of a written request for such advance.  Such request shall
include an undertaking by you to repay the amount of such advance if it shall
ultimately be determined that you are not entitled to be indemnified against
such costs and expenses.

 

(b)                                 Neither the failure of Employer (including
its board of directors, independent legal counsel or stockholders) to have made
a determination that indemnification of you is proper because you have met the
applicable standard of conduct, nor a determination by Employer (including its
board of directors, independent legal counsel or stockholders) that you have not
met such applicable standard of conduct, shall create a presumption or inference
that you have not met the applicable standard of conduct.

 

(c)                                  To the extent that Employer maintains
officers’ and directors’ liability insurance, you will be covered under such
policy subject to the exclusions and limitations set forth therein.

 

(d)                                 The provisions of this Section 16 shall
survive the expiration or termination of your employment and/or this Agreement.

 

17.                               Notices.  All notices required to be given
hereunder shall be given in writing, by personal delivery or by mail at the
respective addresses of the parties hereto set forth above, or at such other
address as may be designated in writing by either party, and in the case of
Employer, to the attention of the General Counsel of Employer. Any notice given
by mail shall be deemed to have been given three days following such mailing.
Copies of all notices to you shall be given to Grubman Indursky & Shire, P.C.,

 

42

--------------------------------------------------------------------------------


 

Carnegie Hall Tower, 152 W. 57th Street, New York, NY 10019, Attention: Allen J.
Grubman, Esq. and Eric D. Sacks, Esq.

 

18.                               Assignment and Successors.  This is an
Agreement for the performance of personal services by you and may not be
assigned by you or Employer except that Employer may assign this agreement to
any affiliate of Employer or any successor in interest to Employer, provided
such assignee assumes all of the obligations of Employer hereunder.

 

19.                               New York Law.  This Agreement and all matters
or issues collateral thereto shall be governed by the laws of the State of New
York, without giving effect to the conflicts of laws principles thereof or to
those of any other jurisdiction which, in either case, could cause the
application of the laws of any jurisdiction other than the State of New York.

 

20.                               Disputes.  Any disputes between the parties to
this Agreement shall be settled by arbitration in New York, New York under the
auspices of the American Arbitration Association, before a panel of three
(3) arbitrators, in accordance with the National Rules for the Resolution of
Employment Disputes promulgated by the Association. Each party shall select an
arbitrator and the two (2) arbitrators shall select a third and these three
arbitrators shall form the panel. The decision in such arbitration shall be
final and conclusive on the parties and judgment upon such decision may be
entered into in any court having jurisdiction thereof. Costs of the arbitration
or litigation, including, without limitation, reasonable attorneys’ fees and
expenses of both parties, shall be borne by Employer if you prevail on at least
one of the material issues that is the subject of the arbitration. If you do not
so prevail, you and Employer shall equally share costs of the arbitration or
litigation other than attorneys’ fees, and each of you and Employer shall bear
its own attorneys’ fees and expenses. Nothing herein shall prevent Employer from
seeking equitable relief in court as provided for in paragraph 8(i) or shall
prevent either party from seeking equitable relief in court in aid of
arbitration under applicable law.

 

21.                               No Implied Contract.  Nothing contained in
this Agreement shall be construed to impose any obligation on Employer to renew
this Agreement or any portion thereof. The parties intend to be bound only upon
execution of a written agreement and no negotiation, exchange of draft or
partial performance shall be deemed to imply an agreement. Neither the
continuation of employment nor any other conduct shall be deemed to imply a
continuing agreement upon the expiration of this Agreement.

 

22.                               Entire Understanding; Amendments.  This
Agreement contains the entire understanding of the parties hereto relating to
the subject matter herein contained, and supersedes the Prior Agreement,
provided, however, that no provision in this Agreement shall be construed to
adversely affect any of your rights with respect to equity awards granted on or
prior to the Start Date pursuant to the terms of the Prior Agreement.  This
Agreement can be amended only by a writing signed by both parties hereto.

 

43

--------------------------------------------------------------------------------


 

23.                               Waivers.  Waiver by either you or by Employer
of any breach or default by the other party of any of the terms of this
Agreement shall not operate as a waiver of any other breach or default, whether
similar to or different from the breach or default waived. No waiver of any
provision of this Agreement shall be implied from any course of dealing between
the parties hereto or from any failure by either party hereto to assert its or
his rights hereunder on any occasion or series of occasions.

 

24.                               Void Provisions.  If any provision of this
Agreement, as applied to either party or to any circumstances, shall be adjudged
by a court to be void or unenforceable, the same shall be deemed stricken from
this Agreement and shall in no way affect any other provision of this Agreement
or the validity or enforceability of this Agreement.

 

25.                               Deductions and Withholdings, Payment of
Deferred Compensation.  All amounts payable under this Agreement shall be paid
less deductions and income and payroll tax withholdings as may be required under
applicable law and any benefits and perquisites provided to you under this
Agreement shall be taxable to you as may be required under applicable law.

 

26.                               Section 409A.  To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A.  This Agreement shall be construed in a manner to
give effect to such intention.  In no event whatsoever (including, but not
limited to as a result of this paragraph 26 or otherwise) shall Employer or any
of its subsidiaries or affiliates be liable for any tax, interest or penalties
that may be imposed on you under Section 409A.  Neither Employer nor any of its
subsidiaries or affiliates has any obligation to indemnify or otherwise hold you
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto.  You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.

 

27.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.

 

28.                               Headings.  The descriptive headings contained
in this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement. Unless
otherwise expressly provided for in this Agreement, the word “including” or any
variation thereof means “including, without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it.

 

29.                               Revision to Letter Agreement.  Effective upon
execution of this Agreement by the parties hereto, the Supplemental Agreement is
amended (i) to change the reference to “February 23, 2010” in the first
paragraph thereof with a reference to “October 15, 2012”; (ii) to replace the
word “three” with the word “four” in the second paragraph thereof; (iii) to
replace all references to “Senior Advisor/Producer” with a reference to
“Advisor” and all references to “Advisor/Producer Period” with a reference to
“Advisor Period”; and (iv) to replace the references to “Advisor Producer
Period”,

 

44

--------------------------------------------------------------------------------


 

“paragraph 12(g)(iii)”, “Term” and “paragraph 12(i)” in the final paragraph of
Schedule A to the Supplemental Agreement with references to “Producer Period”,
“paragraph 12(i)(iii)”, “Original Producer Period” and “paragraph 12(k)”,
respectively.  Except as provided in the preceding sentence, the Supplemental
Agreement shall continue in full force and effect in accordance with its terms.

 

[signature page to follow]

 

45

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

/s/ Anthony G. Ambrosio

 

 

 

Name:

Anthony G. Ambrosio

 

Title:

Executive Vice President, Human
Resources & Administration

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Leslie Moonves

 

 

Name: Leslie Moonves

 

 

 

 

 

Dated:

10-15-12

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Form of Release

 

GENERAL RELEASE

 

WHEREAS, Leslie Moonves (hereinafter referred to as the “Executive”) and CBS
Corporation (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, dated October 15, 2012 (the “Employment Agreement”), which provided
for the Executive’s employment with Employer on the terms and conditions
specified therein; and

 

WHEREAS, pursuant to paragraph [10(d)] [12] of the Employment Agreement, the
Executive has agreed to execute a release of the type and nature set forth
herein as a condition to his entitlement to certain payments and benefits upon
his termination of employment with Employer; and

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:

 

1.                                      (a) Excluding enforcement of the
covenants, promises and/or rights reserved herein, the Executive hereby
irrevocably and unconditionally releases, acquits and forever discharges
Employer and each of Employer’s owners, stockholders, predecessors, successors,
assigns, directors, officers, employees, divisions, subsidiaries, affiliates
(and directors, officers and employees of such companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them (collectively “Releasees”), or any of them, from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, including, but not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, or any tort or any legal restrictions on
Employer’s right to terminate employees, or any Federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, the Federal Age
Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York

 

--------------------------------------------------------------------------------


 

Equal Rights Law, as amended, that the Executive now has, or has ever had, or
ever shall have, against each or any of the Releasees, by reason of any and all
acts, omissions, events, circumstances or facts existing or occurring up through
the date of the Executive’s execution hereof that directly or indirectly arise
out of, relate to, or are connected with, the Executive’s services to, or
employment by Employer (any of the foregoing being a “Claim” or, collectively,
the “Claims”); provided, however, that this release shall not apply to any of
the obligations of Employer or any other Releasee under the Employment
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise.

 

(b)                                 Excluding enforcement of the covenants,
promises and/or rights reserved herein, the Employer hereby irrevocably and
unconditionally releases, acquits and forever discharges Executive from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, that the Employer now has, or has ever had,
or ever shall have, against Executive, by reason of any and all acts, omissions,
events, circumstances or facts existing or occurring through the date of
Employer execution of this release that directly or indirectly arise out of,
relate to, or are connected with, the Executive’s services to, or employment by
Employer; provided, however, that this release shall not apply to any of the
continuing obligations of Executive under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement; and provided, further, that this release shall not
apply to any rights Employer may have to obtain contribution or indemnity
against Executive pursuant to contract or otherwise.

 

2.                                      The Executive expressly waives and
relinquishes all rights and benefits afforded by California Civil Code Section
1542 and does so understanding and acknowledging the significance of such
specific waiver of Section 1542.  Section 1542 states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the Executive’s favor at the time of execution hereof, and
that this Agreement contemplates the extinguishment of any such Claim or Claims.

 

--------------------------------------------------------------------------------


 

3.                                      The Executive understands that he has
been given a period of twenty-one (21) days to review and consider this General
Release before signing it pursuant to the Age Discrimination In Employment Act
of 1967, as amended.  The Executive further understands that he may use as much
of this 21-day period as the Executive wishes prior to signing.

 

4.                                      The Executive acknowledges and
represents that he understands that he may revoke the release set forth in
paragraph 1, including, the waiver of his rights under the Age Discrimination in
Employment Act of 1967, as amended, effectuated in this Agreement within seven
(7) days of signing this Agreement. Revocation can be made by delivering a
written notice of revocation to Executive Vice President & General Counsel, CBS
Corporation, 51 West 52nd Street, New York, New York 10019.  For this revocation
to be effective, written notice must be received by the General Counsel no later
than the close of business on the seventh day after the Executive signs this
Agreement.  If the Executive revokes the release set forth in paragraph 1,
Employer shall have no obligations to the Executive under paragraph [10(d)] [12]
of the Employment Agreement.

 

5.                                      The Executive and Employer respectively
represent and acknowledge that in executing this Agreement neither of them is
relying upon, and has not relied upon, any representation or statement not set
forth herein made by any of the agents, representatives or attorneys of the
Releasees with regard to the subject matter, basis or effect of this Agreement
or otherwise.

 

6.                                      This Agreement shall not in any way be
construed as an admission by any of the Releasees that any Releasee has acted
wrongfully or that the Executive has any rights whatsoever against any of the
Releasees except as specifically set forth herein, and each of the Releasees
specifically disclaims any liability to any party for any wrongful acts.

 

7.                                      It is the desire and intent of the
parties hereto that the provisions of this Agreement be enforced to the fullest
extent permissible under law.  Should there be any conflict between any
provision hereof and any present or future law, such law shall prevail, but the
provisions affected thereby shall be curtailed and limited only to the extent
necessary to bring them within the requirements of law, and the remaining
provisions of this Agreement shall remain in full force and effect and be fully
valid and enforceable.

 

8.                                      The Executive represents and agrees
(a) that the Executive has to the extent he desires discussed all aspects of
this Agreement with his attorney, (b) that the Executive has carefully read and
fully understands all of the provisions of this Agreement, and (c) that the
Executive is voluntarily entering into this Agreement.

 

9.                                      This General Release shall be governed
by, and construed in accordance with, the laws of the State of New York, without
giving effect to the conflicts of laws principles thereof or to those of any
other jurisdiction which, in either case, could cause

 

--------------------------------------------------------------------------------


 

the application of the laws of any jurisdiction other than the State of New
York.  This General Release is binding on the successors and assigns of, and
sets forth the entire agreement between, the parties hereto; fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof; and may not be changed except by
explicit written agreement to that effect subscribed by the parties hereto.

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

This General Release is executed by the Executive and Employer as of the
               day of                     , 20   .

 

 

 

 

 

Leslie Moonves

 

 

 

 

 

CBS CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

--------------------------------------------------------------------------------
